Exhibit 10.10

 

SPX FLOW

 

SUPPLEMENTAL RETIREMENT PLAN

 

FOR TOP MANAGEMENT

 

(As Adopted Effective September 26, 2015)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

 

1.1

“Actuarial Equivalent”

2

1.2

“Affiliated Company” or “Affiliate”

2

1.3

“Beneficiary”

2

1.4

“Board”

3

1.5

“Code”

3

1.6

“Committee” or “Compensation Committee”

3

1.7

“Company”

3

1.8

“Continuous Service”

3

1.9

“Early Retirement Date”

3

1.10

“Employee”

4

1.11

“Final Average Pay”

4

1.12

“Normal Retirement Age”

4

1.13

“Normal Retirement Date”

4

1.14

“Participant”

4

1.15

“Plan”

4

1.16

“SPX Qualified Plan”

4

1.17

“SPX Qualified Plan Benefit”

4

1.18

“Other Nonqualified Pension Plans”

4

1.19

“Surviving Spouse”

5

1.20

“Top Management Retirement Benefit”

5

1.21

“Non-409A Top Management Retirement Benefit”

5

1.22

“409A Top Management Retirement Benefit”

5

1.23

“Vested”

5

 

 

 

ARTICLE II ELIGIBILITY

6

 

 

2.1

Participation

6

2.2

Top Hat Requirements and Reduction in Status

6

2.3

Removal From Participation

6

 

 

 

ARTICLE III TOP MANAGEMENT RETIREMENT BENEFITS

7

 

 

3.1

Normal Retirement

7

3.2

Early Retirement

7

3.3

Participation in Other Nonqualified Pension Plans

8

3.4

Form and Timing of Benefit

9

3.5

Actuarial Equivalent

11

3.6

Source of Benefit Payments

11

 

 

 

ARTICLE IV TOP MANAGEMENT PRE-RETIREMENT DEATH BENEFIT

12

 

 

4.1

Survivor Benefits for the Non-409A Top Management Retirement Benefit

12

4.2

Survivor Benefits for the 409A Top Management Retirement Benefit

12

 

 

 

ARTICLE V ADMINISTRATION OF THE PLAN

14

 

 

5.1

Administration by the Company

14

5.2

General Powers of Administration

14

5.3

409A Compliance

14

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI AMENDMENT OR TERMINATION

15

 

 

6.1

Amendment or Termination

15

6.2

Effect of Amendment or Termination

15

 

 

 

ARTICLE VII GENERAL PROVISIONS

16

 

 

7.1

Funding

16

7.2

General Conditions

16

7.3

No Guaranty of Benefits

16

7.4

No Enlargement of Employee Rights

16

7.5

Spendthrift Provision

16

7.6

Applicable Law

16

7.7

Automatic Cashout

16

7.8

Incapacity of Recipient

17

7.9

Corporate Successor

17

7.10

Unclaimed Benefit

17

7.11

Limitations on Liability

17

7.12

Duties of Participants, Beneficiaries, and Surviving Spouses

17

7.13

Taxes and Withholding

17

7.14

Treatment for Other Compensation Purposes

17

 

 

 

ARTICLE VIII CHANGE-OF-CONTROL

18

 

 

8.1

Benefit Rights Upon Change-of-Control

18

8.2

Definition of Change-of-Control

19

8.3

Definition of 409A Change-of-Control

19

 

 

 

ARTICLE IX SPECIAL PROVISIONS

21

 

 

9.1

Transfer of Liabilities from Prior Plan

21

9.2

Generally

21

 

 

 

TABLE A

22

 

ii

--------------------------------------------------------------------------------


 

SPX FLOW
SUPPLEMENTAL RETIREMENT PLAN
FOR TOP MANAGEMENT

 

The SPX FLOW Supplemental Retirement Plan for Top Management (the “Plan”) is
adopted effective September 26, 2015 (the “Effective Date”).  The Plan is
established and maintained by SPX FLOW, Inc. for the purpose of providing
supplemental retirement income benefits to a limited number of top management
employees largely responsible for enhancing the earnings and growth of SPX
FLOW, Inc.

 

The provisions of this Plan are only applicable to Participants who were in the
employ of SPX FLOW, Inc. on or after the Effective Date (except as otherwise
provided in the Plan).

 

As part of the Separation and Distribution Agreement by and between SPX
Corporation and SPX FLOW, Inc. dated as of September 22, 2015 (as may be amended
from time to time), SPX Corporation and SPX FLOW, Inc. entered into the Employee
Matters Agreement dated as of September 26, 2015 (the “EMA”).  In accordance
with the EMA, all liabilities for Flowco Employees (as defined in the EMA) under
the SPX Corporation Supplemental Retirement Plan for Top Management (the “Prior
Plan”) are to be transferred to the Plan and the Plan became liable to pay all
such benefits to such participants.  Section 9.1 of the Plan sets forth the
additional rules applicable to such transferred benefits and transferred
participants.

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

Wherever used herein the following terms shall have the meanings hereinafter set
forth (except as may otherwise be modified in other provisions or appendices of
the Plan).  Words in the masculine gender shall include the feminine and the
singular shall include the plural, and vice versa, unless qualified by the
context.  Any headings used herein are included for ease of reference only, and
are not to be construed so as to alter the terms hereof.

 

1.1          “Actuarial Equivalent” means a benefit having the same value as the
benefit it replaces.  Actuarial equivalency shall be determined on the basis of
the following assumptions:

 

(a)                                 For purposes of converting a 100% joint and
survivor annuity or a 50% joint and survivor annuity (as the case may be) at
Normal Retirement Age to a lump sum at Normal Retirement Age or at any other
time, or a lump sum at any age to a 100% joint and survivor annuity or a 50%
joint and survivor annuity (as the case may be) at Normal Retirement Age or at
any other time, (i) mortality shall be based upon the table prescribed in Code
Section 417(e)(3)(A)(ii)(I), (ii) the ages of the Participant and the
Participant’s spouse shall be their actual ages and (iii) the assumed interest
rate shall be the annual interest on 30-year Treasury securities, as published
by the Board of Governors of the Federal Reserve System, for the November prior
to the Plan Year during which the distribution is made.

 

(b)                                 For purposes of converting a 100% joint and
survivor annuity or a 50% joint and survivor annuity (as the case may be) into a
single life annuity, the factors set forth in Table A (attached hereto) shall be
applied.  If a Participant is not married, such application shall be based on
the assumption that the Participant is married and that he and his spouse are
the same age.  If a Participant is married, such application shall be based on
the actual ages of the Participant and his spouse.  For purposes of converting
into any other optional annuity form of benefit available under the Plan or for
adjusting for a non-spousal Beneficiary, the 100% joint and survivor annuity or
the 50% joint and survivor annuity (as the case may be) shall first be converted
into a single life annuity, as described above, after which the actuarial
factors set forth in Appendix A of the SPX Qualified Plan (as amended, and
including any successor or replacement appendix) shall be applied.

 

1.2          “Affiliated Company” or “Affiliate” means any corporation, trade or
business entity which is a member of a controlled group of corporations, trades
or businesses, or an affiliated service group, of which the Company is also a
member, as provided in Code Sections 414(b), (c), (m) or (o).

 

1.3          “Beneficiary” means, subject to Section 9.1., a Participant’s
beneficiary under the SPX Qualified Plan, or any person or persons designated by
a Participant to receive benefits payable in the event of the Participant’s
death before benefits under the Plan begin, or to receive the survivor benefits
under any joint and survivor benefit option or period certain benefit option
after benefits under the Plan begin.  Any separate designation of a Beneficiary
under this Plan shall not be effective for any purpose unless and until it has
been filed by the Participant with the Committee on a form approved by the
Committee.  In the event that a Participant shall not have a Beneficiary, or if
for any reason a Beneficiary designation shall be legally ineffective, or if
such Beneficiary predeceases the Participant, then, for purposes of the Plan,
payments shall be made to the first surviving class, and in equal shares if
there are more than one in each class, of the following classes of beneficiaries
in order of preference: (i) Participant’s widow or widower, (ii) surviving
children, (iii) surviving parents, (iv) surviving brothers or sisters, and
(v) legal representative, provided that if no legal representative is duly
appointed and qualified within six months of the date of death of a deceased
Participant, then payment shall be made to such persons as, at the date of the
Participant’s death, would be entitled to share in the distribution of such
deceased Participant’s estate under the provisions of the statute governing the
descent of intestate property, then in force and effect in the state of
Participant’s residence.  A Participant may, from time to time, on a form
approved by and filed with the Committee, change the Beneficiary, provided that
once benefit payments have commenced to be paid to a Participant, his
designation of a Beneficiary may only be changed for the period certain and life
benefit.  If payments under a period certain and life benefit have

 

2

--------------------------------------------------------------------------------


 

commenced to a Participant’s designated Beneficiary and the Beneficiary dies
before all payments under such form of payment have been made, any remaining
payments shall be made to the Beneficiary’s estate.

 

A married Participant may elect at any time to designate a non-spouse
Beneficiary or to revoke any such election at any time.  An election by a
Participant to designate a non-spouse Beneficiary shall not take effect unless
the Participant’s spouse consents in writing to such election, such consent
acknowledges the effect of such an election and the consent is witnessed by a
representative of the Plan or a notary public, unless the Participant
establishes to the satisfaction of the Committee that such consent may not be
obtained because there is no spouse, the spouse cannot be located or due to
other circumstances.  The consent by a spouse shall be irrevocable and shall be
effective only with respect to that spouse.

 

There shall be separate Beneficiary designations for a Participant’s Non-409A
Top Management Retirement Benefit and 409A Top Management Retirement Benefit
(although a Participant may select the same person(s) as Beneficiary for both
the Participant’s Non-409A Top Management Retirement Benefit and 409A Top
Management Retirement Benefit).

 

A Participant’s spouse shall no longer be eligible for the Top Management
Retirement Benefit provided in Sections 4.1(a) and 4.2(a) on the date of entry
of a judgment of divorce from that spouse, provided that a Participant may
designate a former spouse as his Beneficiary on a form approved by the Committee
and filed with the Committee after the date of entry of the judgment of divorce
and before his death.

 

1.4          “Board” means the Board of Directors of the Company.

 

1.5          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations relating thereto.

 

1.6          “Committee” or “Compensation Committee” means the Compensation
Committee of the Board.

 

1.7          “Company” means (a) SPX FLOW, Inc., a Delaware corporation, (b) any
Affiliated Company or Affiliate provided that such Affiliated Company or
Affiliate shall have been included in the definition of Company only to the
extent determined by action of the officer of SPX FLOW, Inc. empowered to make
such employee benefit determinations, or (c) to the extent provided in
Section 7.9 below, any successor corporation or other entity resulting from a
reorganization, merger or consolidation into or with the Company, or a transfer
or sale of substantially all of the assets of the Company.

 

1.8          “Continuous Service” for purposes of this Plan shall be equal to
(i) a Participant’s Continuous Service as shown on the records of the Prior Plan
as of the Effective Date, if applicable, plus (ii) a Participant’s Continuous
Service as determined under the SPX Qualified Plan after the Participant’s
Continuous Service Commencement Date, which solely for the purposes of this
Plan, is determined as if such Participant were a participant in the SPX
Qualified Plan and the Participant’s employment with the Company were with SPX
Corporation.

 

For purposes of this Plan only, and subject to Section 9.1, a Participant’s
Continuous Service Commencement Date shall be the date such Participant was
named an officer with SPX FLOW, Inc.; provided, in the event a Participant was
employed by a business entity acquired by the Company, his Continuous Service
Commencement Date shall be the closing date of such acquisition; provided,
further, that the Committee may set an alternative Continuous Service
Commencement Date for any Participant.

 

1.9          “Early Retirement Date” means the first day of the month coinciding
with or next following the date on which a Participant or former Participant
meets all of the following requirements:

 

·                                          terminated employment with the
Company, prior to attaining Normal Retirement Age;

 

·                                          after such Participant is Vested
under this Plan; and

 

3

--------------------------------------------------------------------------------


 

·                                          when the Participant has attained at
least age 55, regardless of whether he attained such age prior to his
termination of employment.

 

1.10        “Employee” means an employee of the Company or of an Affiliated
Company.

 

1.11        “Final Average Pay” shall mean the average monthly pay in the
Participant’s highest paid three calendar years out of his last ten calendar
years of Company employment, but with the following modifications and subject to
Section 9.1:

 

(a)                                 In a Participant’s last calendar year of
Company employment, Final Average Pay will be based on the full year, by
annualizing the Participant’s last rate of pay for that year, and including the
bonus paid to the Participant during that year.

 

(b)                                 Those items excluded from the definition of
Compensation under the SPX Qualified Plan (where reference to compensation and
benefit items, programs and plans of SPX Corporation therein shall be deemed to
reference the analogous compensation and benefit items, programs and plans at
the Company) shall also be excluded from Final Average Pay; provided that any
deferrals of compensation made pursuant to the SPX FLOW Supplemental Retirement
Savings Plan shall be includable in the determination of Final Average Pay.

 

(c)                                  For purposes of this Plan, Final Average
Pay shall be determined, regardless of the limit (if any) provided by Code
Section 401(a)(17) or any other statutorily imposed limit.

 

1.12        “Normal Retirement Age” shall mean age sixty-five (65).

 

1.13        “Normal Retirement Date” means the first day of the month coinciding
with or next following the later of (i) the date of the Participant’s Normal
Retirement Age or (ii) the date on which a Participant terminates employment
with the Company on or after attainment of his Normal Retirement Age.

 

1.14        “Participant” means an Employee who is eligible to participate in
this Plan pursuant to Article II hereof.

 

1.15        “Plan” means this SPX FLOW Supplemental Retirement Plan For Top
Management.

 

1.16        “SPX Qualified Plan” means the SPX Corporation US Pension Plan and
each predecessor, successor or replacement to the said SPX Qualified Plan.

 

1.17        “SPX Qualified Plan Benefit” means the aggregate benefit (including
any portion to be paid to an alternate payee pursuant to a qualified domestic
relations order) payable to and in respect of a Participant pursuant to the SPX
Qualified Plan and any tax-qualified (within the meaning of Code Section 401(a))
defined benefit pension plans (within the meaning of Code Section 414(j))
maintained by the Company and its Affiliates by reason of his termination of
employment with the Company and all Affiliates.  If benefits are paid under this
Plan in a different form than the SPX Qualified Plan Benefit, the SPX Qualified
Plan Benefit shall be determined as an Actuarial Equivalent benefit in the same
form.  SPX Qualified Plan Benefits paid prior to payment under this Plan shall
(i) in the event of lump sum payments, be increased by the actual interest
credits provided to SPX Qualified Plan participants between the date of payment
under the SPX Qualified Plan and the date of payment under this Plan, and
(ii) in the event of monthly annuity payments, such payments shall be
redetermined as if paid by the SPX Qualified Plan on the Normal Retirement Date
or Early Retirement Date under this Plan.  This redetermination shall include
actual interest credits provided to SPX Qualified Plan participants between the
date of payment under the SPX Qualified Plan and the date of payment under this
Plan.

 

1.18        “Other Nonqualified Pension Plans” shall mean the SPX Corporation
Supplemental Individual Account Retirement Plan (and any predecessor, successor
or replacement plans) or any non-qualified defined benefit plan sponsored by the
Company.

 

4

--------------------------------------------------------------------------------


 

1.19        “Surviving Spouse” means the person who is married to a Participant
at the date of his death.

 

1.20        “Top Management Retirement Benefit” means the benefit payable to a
Participant, a Surviving Spouse or a Beneficiary pursuant to the terms of this
Plan.

 

1.21        “Non-409A Top Management Retirement Benefit” refers to the Top
Management Retirement Benefit that is determined under Code Section 409A to be
(i) attributable to amounts deferred in taxable years beginning before
January 1, 2005, and (ii) not subject to Code Section 409A.

 

1.22        “409A Top Management Retirement Benefit” refers to the Top
Management Retirement Benefit that is determined under Code Section 409A to be
(i) attributable to amounts deferred in taxable years beginning on or after
January 1, 2005, or (ii) attributable to amounts deferred in taxable years
beginning before January 1, 2005 that are subject to Code Section 409A.

 

1.23        “Vested”  A Participant shall be Vested in his benefits under this
Plan if he has 5 years of Continuous Service.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II

ELIGIBILITY

 

2.1          Participation.  An Employee shall become a Participant hereunder
upon designation as such by the Compensation Committee.  Such designation shall
be made in writing and filed with the records of the Plan.  The Compensation
Committee shall promptly notify those Employees selected as Participants
hereunder of their participation.  Notwithstanding the foregoing, an Employee
shall not be eligible to become a Participant at any point during a year if Code
Section 409A would prevent such Employee from making a payment election under
Section 3.4(b)(1)(i) of the Plan at such time.  In such circumstances, such
Employee would be permitted to participate in the Plan only as of the
January 1st of the following year, and the Employee shall be permitted to make a
payment election in accordance with Section 3.4(b)(1)(ii) of the Plan.

 

2.2          Top Hat Requirements and Reduction in Status.  No Employee shall be
designated as a Participant hereunder unless the Employee qualifies for
inclusion in a “select group of management or highly compensated employees” as
defined in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  In the event a
Participant’s compensation or level of responsibility is reduced so that such
Participant no longer qualifies for inclusion in a “select group of management
or highly compensated employees,” the individual shall cease to be a
Participant.  A Vested Participant shall not forfeit benefits accrued to the
date he ceases to be a Participant, while a non-Vested Participant shall forfeit
all rights to benefits under the Plan.

 

2.3          Removal From Participation.  Except in the event of a
Change-of-Control (as defined in Article VIII), the Compensation Committee may
reexamine a non-Vested Participant’s eligibility and make a new determination as
to whether he shall be entitled to continue as a Participant hereunder.  If an
Employee is removed from participation pursuant to this Section 2.3, he and his
Surviving Spouse or Beneficiary shall forfeit all rights to benefits under this
Plan.  The Compensation Committee shall not be entitled to remove any Vested
Participant from participation, except as described in Section 2.2 above or in
the event of the termination of the Plan as to all Participants, in which case
the Participant’s Vested accrued benefits shall not be forfeitable.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III
TOP MANAGEMENT RETIREMENT BENEFITS

 

3.1          Normal Retirement.

 

(a)                                 Normal Retirement for Employees Who Became
Participants Before August 24, 2005.  For Employees who became Participants in
the Plan (or the Prior Plan) before August 24, 2005, the Top Management
Retirement Benefit payable to an eligible Participant on his Normal Retirement
Date shall be a monthly amount in the form of a 100% joint and survivor annuity
equal to the remainder of (1) minus (2), as described below:

 

(1)                                 60% of Final Average Pay multiplied by a
ratio, the numerator of which is the Participant’s Continuous Service (not to
exceed 15) and the denominator of which is 15; minus

 

(2)                                 the Participant’s SPX Qualified Plan Benefit
(if any) determined as of the Participant’s Normal Retirement Date without
regard to when such benefit is actually paid.

 

(b)                                 Normal Retirement for Employees Who Became
Participants On and After August 24, 2005 and Before April 22, 2009.  For
Employees who become Participants in the Plan (or the Prior Plan) on and after
August 24, 2005 and before April 22, 2009, the Top Management Retirement Benefit
payable to an eligible Participant on his Normal Retirement Date shall be a
monthly amount in the form of a 50% joint and survivor annuity equal to the
remainder of (1) minus (2), as described below:

 

(1)                                 50% of Final Average Pay multiplied by a
ratio, the numerator of which is the Participant’s Continuous Service (not to
exceed 20) and the denominator of which is 20; minus

 

(2)                                 the Participant’s SPX Qualified Plan Benefit
(if any) determined as of the Participant’s Normal Retirement Date without
regard to when such benefit is actually paid.

 

(c)                                  Normal Retirement for Employees Who Become
Participants On and After April 22, 2009.  For Employees who become Participants
in the Plan (or the Prior Plan) on and after April 22, 2009, the Top Management
Retirement Benefit payable to an eligible Participant on his Normal Retirement
Date shall be a monthly amount in the form of a 50% joint and survivor annuity
equal to the remainder of (1) minus (2), as described below:

 

(1)                                 50% of Final Average Pay multiplied by a
ratio, the numerator of which is the Participant’s Continuous Service (not to
exceed 25) and the denominator of which is 25; minus

 

(2)                                 the Participant’s SPX Qualified Plan Benefit
(if any) determined as of the Participant’s Normal Retirement Date without
regard to when such benefit is actually paid.

 

3.2          Early Retirement.

 

(a)                                 Early Retirement for Employees Who Became
Participants Before August 24, 2005.  For Employees who became Participants in
the Plan (or the Prior Plan) before August 24, 2005, the Top Management
Retirement Benefit payable to an eligible Participant on his Early Retirement
Date shall be a monthly amount equal to the Top Management

 

7

--------------------------------------------------------------------------------


 

Retirement Benefit to which he would be entitled at his Normal Retirement Date
pursuant to Section 3.1(a) above, with the following adjustments:

 

(1)                                 Amount If Early Retirement Is Within Five
Years of Normal Retirement Age.  The monthly amount payable hereunder to a
Participant whose Early Retirement Date is within five (5) years of his Normal
Retirement Age shall be an amount computed in the same manner as a benefit under
Section 3.1(a) (without regard to Section 3.1(a)(2) above), based on his Final
Average Pay and Continuous Service as of his Early Retirement Date.

 

(2)                                 Amount If Early Retirement Is More Than Five
Years From Normal Retirement Age.  The monthly amount payable hereunder to a
Participant whose Early Retirement Date is more than five years prior to his
Normal Retirement Age shall be computed in the same manner as a benefit under
Section 3.1(a) above (without regard to Section 3.1(a)(2)), based on his Final
Average Pay and Continuous Service as of his Early Retirement Date, but such
amount shall be reduced by one-twelfth (1/12) of three percent (3%) for each
complete calendar month by which his first payment precedes his age 60.

 

(3)                                 Reductions for Qualified Plan Benefits.  The
benefit so determined shall be reduced by the SPX Qualified Plan Benefit (if
any), or the Actuarial Equivalent thereof, if such benefit could not have been
paid at such date.

 

(b)                                 Early Retirement for Employees Who Become
Participants On and After August 24, 2005.  For Employees who become
Participants in the Plan (or the Prior Plan) on and after August 24, 2005, the
Top Management Retirement Benefit payable to an eligible Participant on his
Early Retirement Date shall be a monthly amount equal to the Top Management
Retirement Benefit to which he would be entitled at his Normal Retirement Date
pursuant to Section 3.1(b) or 3.1(c), as applicable, above, with the following
adjustments:

 

(1)                                 Amount If Early Retirement Is Within Three
Years of Normal Retirement Age.  The monthly amount payable hereunder to a
Participant whose Early Retirement Date is within three (3) years of his Normal
Retirement Age shall be an amount computed in the same manner as a benefit under
Section 3.1(b) (without regard to Section 3.1(b)(2) above) or
Section 3.1(c) (without regard to Section 3.1(c)(2) above), as applicable, based
on his Final Average Pay and Continuous Service as of his Early Retirement Date.

 

(2)                                 Amount If Early Retirement Is More Than
Three Years From Normal Retirement Age.  The monthly amount payable hereunder to
a Participant whose Early Retirement Date is more than three (3) years prior to
his Normal Retirement Age shall be computed in the same manner as a benefit
under Section 3.1(b) above (without regard to Section 3.1(b)(2)) or
Section 3.1(c) above (without regard to Section 3.1(c)(2)), as applicable, based
on his Final Average Pay and Continuous Service as of his Early Retirement Date,
but such amount shall be reduced by one-twelfth (1/12) of four percent (4%) for
each complete calendar month by which his first payment precedes his age 62.

 

(3)                                 Reductions for Qualified Plan Benefits.  The
benefit so determined shall be reduced by the SPX Qualified Plan Benefit (if
any), or the Actuarial Equivalent thereof, if such benefit could not have been
paid at such date.

 

3.3          Participation in Other Nonqualified Pension Plans.  In addition to
reducing a Participant’s benefit under the Plan by his SPX Qualified Plan
Benefit (if any) as provided above, such Plan benefit shall also be reduced by
his benefit (as actuarially adjusted to the applicable optional form of payment
and benefit commencement date

 

8

--------------------------------------------------------------------------------


 

hereunder) under the Other Nonqualified Pension Plans, if any.  In the event a
Participant’s aggregate benefit under the Other Nonqualified Pension Plans is
higher than his benefit under the Plan, he shall receive no benefits from this
Plan.

 

3.4          Form and Timing of Benefit.

 

(a)                                 Non-409A Top Management Retirement Benefits.

 

(1)                                 A Participant may elect to have his Non-409A
Top Management Retirement Benefit payable in any optional form in which the
benefit from the SPX Qualified Plan is payable (including a lump sum payment). 
A Participant must make a separate election for the Non-409A Top Management
Retirement Benefit under this Plan, which need not be the same as the
Participant’s election under the SPX Qualified Plan (if any).  However, any
option other than the automatic form of benefit under the SPX Qualified Plan
must have been elected for the Non-409A Top Management Retirement Benefit at
least one year prior to a Participant’s Normal or Early Retirement Date. 
Failure to elect a different option in a timely manner will result in payment in
the automatic form of benefit under the SPX Qualified Plan for the Non-409A Top
Management Retirement Benefit.

 

(2)                                 Payment of the Non-409A Top Management
Retirement Benefit to a Participant will commence no sooner than a date chosen
by such Participant, which commencement date must be no sooner than the date
when the Participant has both terminated employment and attained age 55.  Such
commencement date may be after the date the Participant has chosen to begin his
SPX Qualified Plan Benefit (if any).

 

(b)                                 409A Top Management Retirement Benefits.

 

(1)                                 Initial Eligibility and Payment Elections. 
For any person who shall newly become a Participant pursuant to Section 2.1,
such person may elect to have his 409A Top Management Retirement Benefit payable
in any optional form in which the benefit from the SPX Qualified Plan is payable
(including a lump sum payment).  Such person must make a separate optional form
election for the 409A Top Management Retirement Benefit under this Plan, which
need not be the same as the Participant’s election under the SPX Qualified Plan
(if any).  Such person may also elect when the 409A Top Management Retirement
Benefit will commence, which commencement date must be no sooner than the date
when the Participant has both terminated employment and attained age 55.

 

(i)                                   To the extent permitted under Code
Section 409A, such payment election must be made no later than thirty (30) days
(or such earlier time as the Committee may designate) after the person becomes
newly eligible to participate in the Plan.

 

(ii)                                If the election timing provided in clause
(i) above is not permitted under Code Section 409A, such payment election must
be made no later than the December 31st of the year preceding the year in which
such person is initially eligible to participate in this Plan.

 

(iii)                             The payment form and timing election shall be
irrevocable for the duration of a Participant’s participation in the Plan except
as set forth in the remainder of this Section 3.4(b).

 

9

--------------------------------------------------------------------------------


 

(2)                                 Timely Election Failure.  Failure to make a
timely payment election as provided above will result in such person deeming to
elect the following with respect to the 409A Top Management Retirement Benefit:
(i) benefit commencement date that is the later of (x) six months following
termination of employment or (y) age 55 and (ii) benefit payment form that is a
lump sum payment.  Such deemed election shall be irrevocable for the duration of
a Participant’s participation in the Plan except as set forth in paragraph
(3) below.

 

(3)                                 Subsequent Change in Election.  A
Participant may change his payment election with respect to the 409A Top
Management Retirement Benefit so long as: (i) the new payment election is made
at least twelve (12) months before the original payment commencement date,
(ii) the new payment election does not take effect until at least twelve (12)
months after the date on which such election is made, and (iii) the original
payment commencement date is deferred for a period of not less than five
(5) years.  Notwithstanding the foregoing, to the extent that a Participant’s
payment form election with respect to the 409A Top Management Retirement Benefit
is a “life annuity” (as defined under Code Section 409A), the Participant may
change such election to another optional form in which the benefit from the SPX
Qualified Plan is payable to the Participant provided that:

 

(i)                                   such optional form is also a “life
annuity” (as defined under Code Section 409A) which is actuarially equivalent
(as determined under Code Section 409A);

 

(ii)                                such election to change is timely made
before the first scheduled annuity payment date of the original election; and

 

(iii)                             such first scheduled annuity payment date does
not change as a result of the new election.

 

(c)                                  Form.  The elections (including the change
in payment election provisions under paragraph (b)(3) above) provided above
shall be made on a form approved by the Committee and filed with the Committee
in the time and manner prescribed by the Committee.

 

(d)                                 Six Month Delay Rule.  If, at the time the
Participant becomes entitled to 409A Top Management Retirement Benefit payments
under the Plan, the Participant is a Specified Employee (as defined and
determined under Code Section 409A), then, notwithstanding any other provision
in the Plan to the contrary, the following provision shall apply.  No 409A Top
Management Retirement Benefit payments considered deferred compensation under
Code Section 409A which is determined to be payable upon a Participant’s
termination as determined under Code Section 409A and not subject to an
exception or exemption thereunder, shall be paid to the Participant until the
date that is six (6) months after the Participant’s termination.  Any such 409A
Top Management Retirement Benefit payments that would otherwise have been paid
to the Participant during this six-month period shall instead be aggregated with
interest (at the Interest Credit Rate as defined under the SPX Qualified Plan)
during such period, and be paid to the Participant on the date that is six
(6) months after the Participant’s termination.  Any 409A Top Management
Retirement Benefit payments to which the Participant is entitled to be paid
after the date that is six (6) months after the Participant’s termination shall
be paid to the Participant in accordance with the applicable terms of this Plan.

 

(e)                                  Payments.  Notwithstanding anything in the
foregoing, a 409A Top Management Retirement Benefit payment shall be paid (or
commence to be paid) on or as soon as practicable after the date determined
pursuant to the above but not later than 30 days after such date.

 

10

--------------------------------------------------------------------------------


 

3.5          Actuarial Equivalent.  A Top Management Retirement Benefit which is
payable in any other form than that prescribed under Sections 3.1 and 3.2 above,
or which is payable in such form prescribed under Sections 3.1 and 3.2 above but
with a Beneficiary other than such Participant’s spouse, shall be the Actuarial
Equivalent of the Top Management Retirement Benefit set forth in Sections 3.1
and 3.2 above.

 

3.6          Source of Benefit Payments.  Any Top Management Retirement Benefit
payable to a Participant, a Surviving Spouse or a Beneficiary shall be paid from
the general assets of the Company.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV

TOP MANAGEMENT PRE-RETIREMENT DEATH BENEFIT

 

4.1          Survivor Benefits for the Non-409A Top Management Retirement
Benefit.  If a Vested Participant dies before his Non-409A Top Management
Retirement Benefit has commenced to be paid to him, the Surviving Spouse or
Beneficiary, as shall be applicable, shall receive the Non-409A Top Management
Retirement Benefit as described below:

 

(a)                                 Surviving Spouse.  If the Participant was
married at the time of death, the Surviving Spouse may elect (i) a single life
annuity for the Surviving Spouse’s life which is 100% of the Actuarial
Equivalent of the Participant’s Non-409A Top Management Retirement Benefit,
payable as of the first day of the month following the date the Participant
would have attained age 55, or (ii) a lump sum which is the Actuarial Equivalent
of the Participant’s Non-409A Top Management Retirement Benefit payable to the
Surviving Spouse as of the first day of the month following the date of the
Participant’s death.  If the Surviving Spouse dies after the Participant but
before the Non-409A Top Management Retirement Benefit is paid or commenced to be
paid to the Surviving Spouse, the Actuarial Equivalent shall be paid in a lump
sum to the legal representative of such deceased Surviving Spouse; or if there
shall be no such legal representative duly appointed and qualified within six
months of the date of death of such deceased Surviving Spouse, then to such
person as, at the date of the Surviving Spouse’s death, would be entitled to
share in the distribution of such deceased Surviving Spouse’s personal estate
under the provisions of the statute governing the descent of intestate property
then in force and effect in the state of the deceased Surviving Spouse’s
residence.

 

(b)                                 Other Beneficiary.  If the Participant dies
before his Non-409A Top Management Retirement Benefit becomes payable and
(1) the Participant was not married at the date of death or (2) the Participant
is married but his spouse has consented to the Beneficiary designation as
provided under Section 1.3, a lump sum amount equal to the Actuarial Equivalent
of the Participant’s Non-409A Top Management Retirement Benefit shall be paid to
the Participant’s designated Beneficiary as of the first day of the month
following the date of the Participant’s death.

 

4.2          Survivor Benefits for the 409A Top Management Retirement Benefit. 
If a Vested Participant dies before his 409A Top Management Retirement Benefit
has commenced to be paid to him, the Surviving Spouse or Beneficiary, as shall
be applicable, shall receive the 409A Top Management Retirement Benefit as
described below:

 

(a)                                 Surviving Spouse.  If the Participant was
married at the time of death, the Surviving Spouse shall receive a lump sum
which is the Actuarial Equivalent of the Participant’s 409A Top Management
Retirement Benefit payable to the Surviving Spouse on or as soon as
administratively feasible following the first day of the month following the
date of the Participant’s death, but no later than 60 days after such date.  If
the Surviving Spouse dies after the Participant but before the lump sum is paid
to the Surviving Spouse, the lump sum shall be paid to the legal representative
of such deceased Surviving Spouse on or as soon as administratively feasible
following the first day of the month following the date of the Participant’s
death, but no later than 60 days after such date; or if there shall be no such
legal representative duly appointed and qualified at such time, then to such
person as, at the date of the Surviving Spouse’s death, would be entitled to
share in the distribution of such deceased Surviving Spouse’s personal estate
under the provisions of the statute governing the descent of intestate property
then in force and effect in the state of the deceased Surviving Spouse’s
residence.

 

(b)                                 Other Beneficiary.  If the Participant dies
before his 409A Top Management Retirement Benefit becomes payable and (1) the
Participant was not married at the date of death or (2) the Participant is
married but his spouse has consented to the Beneficiary designation

 

12

--------------------------------------------------------------------------------


 

as provided under Section 1.3, a lump sum amount equal to the Actuarial
Equivalent of the Participant’s 409A Top Management Retirement Benefit shall be
paid to the Participant’s designated Beneficiary on or as soon as
administratively feasible following the first day of the month following the
date of the Participant’s death, but no later than 60 days after such date.

 

13

--------------------------------------------------------------------------------


 

ARTICLE V

ADMINISTRATION OF THE PLAN

 

5.1          Administration by the Company.  The Company, acting under the
supervision of the Compensation Committee, shall be responsible for the general
operation and administration of the Plan and for carrying out the provisions
thereof.

 

5.2          General Powers of Administration.  All provisions set forth in the
SPX FLOW Retirement Savings Plan with respect to the administrative powers and
duties of the Company, expenses of administration, and procedures for filing
claims shall also be applicable with respect to the Plan.  The Company shall be
entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports furnished by any actuary, accountant, controller, counsel
or other person employed or engaged by the Company with respect to the Plan.

 

5.3          409A Compliance.  To the extent any provision of the Plan or action
by the Committee or Company would subject any Participant to liability for
interest or additional taxes under Code Section 409A, or make Non-409A Top
Management Retirement Benefits subject to Code Section 409A, it will be deemed
null and void, to the extent permitted by law and deemed advisable by the
Committee.  It is intended that the Plan will comply with Code Section 409A, and
that the Non-409A Top Management Retirement Benefits be exempt from Code
Section 409A coverage, and the Plan shall be interpreted and construed on a
basis consistent with such intent.  The Plan may be amended in any respect
deemed necessary (including retroactively) by the Committee in order to preserve
compliance with Code Section 409A and to maintain Code Section 409A exemption
for the Non-409A Top Management Retirement Benefits.  For purposes of this Plan
with respect to 409A Top Management Retirement Benefits, a “termination of
employment”, “termination”, “retirement” or “separation from service” (or other
similar term having a similar import) under this Plan shall have the same
meaning as a “separation from service” as defined in Code Section 409A.  The
preceding shall not be construed as a guarantee of any particular tax effect for
Plan benefits.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VI

AMENDMENT OR TERMINATION

 

6.1          Amendment or Termination.  The Company reserves the right, subject
to Article VIII, to amend or terminate the Plan at any time.  Any such amendment
or termination shall be made pursuant to a resolution of the Compensation
Committee and shall be effective as of the date of such resolution or as
specified therein.

 

6.2          Effect of Amendment or Termination.  No amendment or termination of
the Plan shall directly or indirectly deprive any current or former Participant,
Surviving Spouse, or Beneficiary of all or any portion of any Top Management
Retirement Benefit or amount due to such persons, the payment of which has
commenced prior to the effective date of such amendment or termination, or which
is Vested at the time of such amendment or termination of the Plan.  The
Compensation Committee may remove an Employee from participation as provided in
Section 2.2 and Section 2.3.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VII
GENERAL PROVISIONS

 

7.1                               Funding.  The Plan is intended to constitute
and at all times shall be interpreted and administered so as to qualify as an
unfunded deferred compensation plan for a select group of management and highly
compensated employees under ERISA.  The Plan at all times shall be entirely
unfunded within the meaning of ERISA and the Code and the Company shall not be
required at any time to segregate any assets of the Company for payment of any
benefits hereunder.  No Participant, Surviving Spouse, Beneficiary, or any other
person shall have any interest in any particular assets of the Company by reason
of the right to receive a benefit under the Plan and any such Participant,
Surviving Spouse, Beneficiary, or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
Plan.

 

Notwithstanding the foregoing, the Company may, in its sole discretion at any
time or from time to time, establish segregated funds, escrow accounts or trust
funds (including through a grantor trust) whose primary purpose would be for the
provision of benefits under this Plan.  If such funds or accounts are
established, however, individuals entitled to benefits hereunder shall not have
any identifiable interest in any such funds or accounts nor shall such
individuals be entitled to any preference or priority with respect to the assets
of such funds or accounts.  These funds and accounts would still be available to
judgment creditors of the Company and to all creditors in the event of the
Company’s insolvency or bankruptcy.

 

7.2                               General Conditions.  Any SPX Qualified Plan
Benefit shall be paid solely in accordance with the terms and conditions of the
SPX Qualified Plan and nothing in this Plan shall operate or be construed in any
way to modify, amend or affect the terms and provisions of the SPX Qualified
Plan.  Any Other Nonqualified Pension Plan shall be paid solely in accordance
with the terms and conditions of such Other Nonqualified Pension Plan and
nothing in this Plan shall operate or be construed in any way to modify, amend
or affect the terms and provisions of any Other Nonqualified Pension Plan.

 

7.3                               No Guaranty of Benefits.  Nothing contained in
the Plan (or any Plan communication) shall constitute a guaranty by the Company
or any other entity or person that the assets of the Company will be sufficient
to pay any benefit hereunder.

 

7.4                               No Enlargement of Employee Rights.  No
Participant, Surviving Spouse, or Beneficiary shall have any right to a benefit
under the Plan except in accordance with the terms of the Plan.  Establishment
of the Plan shall not be construed to give any Participant the right to be
retained in the service of the Company, nor to create or confer on any
Participant the right to receive future benefit accruals hereunder with respect
to any future period of service with the Company.  Nothing in the Plan shall
interfere in any way with the right of the Company to terminate a Participant’s
service at any time with or without cause or notice and whether or not such
termination results in any adverse effect on the individual’s interests under
the Plan.

 

7.5                               Spendthrift Provision.  No interest of any
person or entity in, or right to receive a benefit under, the Plan shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a benefit be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

 

7.6                               Applicable Law.  The Plan (including, without
limitation, any rules, regulations, determinations or decisions made by the
Compensation Committee or Company relating to the Plan) shall be construed and
administered exclusively in accordance with applicable federal laws and the laws
of the State of Delaware, without regard to its conflict of laws principles.

 

7.7                               Automatic Cashout.  Notwithstanding anything
in the Plan to the contrary, if at the time of benefit commencement, the lump
sum amount which is the Actuarial Equivalent of a Participant’s Top Management
Retirement Benefit is less than $100,000, the Company shall pay such lump sum
amount to the Participant, Surviving Spouse or Beneficiary in a single lump sum
in lieu of any further benefit payments hereunder.  Subject to any six-month
delay in payment (or portion of payment) required by Code Section 409A, such
payment (or

 

16

--------------------------------------------------------------------------------


 

applicable portion) shall be made on or as soon as administratively practicable
after the benefit commencement date (or the date required by Code Section 409A’s
six-month delay rule), but not later than 60 days after such date.

 

7.8                               Incapacity of Recipient.  If any person
entitled to a benefit payment under the Plan is deemed by the Company to be
incapable of personally receiving and giving a valid receipt for such payment,
then, unless and until claim therefor shall have been made by a duly appointed
guardian or other legal representative of such person, the Company may provide
for such payment or any part thereof to be made to any other person or
institution then contributing toward or providing for the care and maintenance
of such person.  Any such payment shall be deemed to be a payment for the
account of such person and a complete discharge of any liability of the Company
and the Plan therefor.

 

7.9                               Corporate Successor.  The Plan shall not be
automatically terminated by a transfer or sale of assets of the Company or by
the reorganization, merger or consolidation of the Company into or with any
other corporation or other entity, but the Plan shall be continued after such
transfer, sale, reorganization, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan, except as set forth in Article VIII.  In the event that the Plan is not
continued by the transferee, purchaser or successor entity, then the Plan shall
terminate subject to the provisions of Section 6.2.

 

7.10                        Unclaimed Benefit.  Each Participant shall keep the
Company informed of his current address and the current address of his spouse
and/or Beneficiary.  The Company shall not be obligated to search for the
whereabouts of any person.  If the location of a Participant is not made known
to the Company within three (3) years after the date on which payment of the
Participant’s Top Management Retirement Benefit may first be made, payment may
be made as though the Participant had died at the end of the three-year period. 
If, within one additional year after such three-year period has elapsed, or,
within three years after the actual death of a Participant, the Company is
unable to locate any Surviving Spouse or Beneficiary of the Participant, then
the Company shall have no further obligation to pay any benefit hereunder to
such Participant, Surviving Spouse, Beneficiary or any other person and such
benefit shall be irrevocably forfeited.

 

7.11                        Limitations on Liability.  Notwithstanding any of
the preceding provisions of the Plan, neither the Company nor any individual
acting as an employee or agent of the Company shall be liable to any
Participant, former Participant, Surviving Spouse, Beneficiary or any other
person for any claim, loss, liability or expense incurred in connection with the
Plan.

 

7.12                        Duties of Participants, Beneficiaries, and Surviving
Spouses.  A Participant, Surviving Spouse or Beneficiary shall, as a condition
of receiving benefits under this Plan, be obligated to provide the Compensation
Committee with such information as the Compensation Committee shall require in
order to calculate benefits under this Plan or otherwise administer the Plan.

 

7.13                        Taxes and Withholding.  As a condition to any
payment or distribution pursuant to the Plan, the Company may require a
Participant (or as applicable, the Surviving Spouse or Beneficiary) to pay such
sum to the Company as may be necessary to discharge its obligations with respect
to any taxes, assessments or other governmental charges imposed on property or
income received by the Participant (or as applicable, the Surviving Spouse or
Beneficiary) thereunder.  The Company may deduct or withhold such sum from any
payment or distribution to the Participant (or as applicable, the Surviving
Spouse or Beneficiary).

 

7.14                        Treatment for Other Compensation Purposes.  Payments
received by a Participant (or as applicable, the Surviving Spouse or
Beneficiary) under the Plan shall not be deemed part of a Participant’s regular,
recurring compensation for purposes of any termination, indemnity or severance
pay laws and shall not be included in, nor have any effect on, the determination
of benefits under any other employee benefit plan, contract or similar
arrangement provided by the Company, unless expressly so provided by such other
plan, contract or arrangement.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VIII

CHANGE-OF-CONTROL

 

8.1                               Benefit Rights Upon Change-of-Control.

 

(a)                                 Notwithstanding any other provision of the
Plan to the contrary, in the event of a Change-of-Control, all Participants
shall immediately become Vested in their accrued benefits under this Plan, and
the Company or any successor shall be prohibited from amending or terminating
the Plan in any manner so as to deprive, directly or indirectly, any current or
former Participant, Surviving Spouse, or Beneficiary of all or any portion of
any Top Management Retirement Benefit which has commenced prior to the effective
date of such amendment or termination, or which would be payable if the
Participant’s employment terminated for any reason, including death, on such
effective date.  Following a Change-of-Control or 409A Change-of-Control, no
action shall be taken under the Plan that will cause any Non-409A Top Management
Retirement Benefit to be subject to Code Section 409A coverage, or cause any
409A Top Management Retirement Benefit to fail to comply in any respect with
Code Section 409A, in either case without the written consent of the
Participant, Surviving Spouse, or Beneficiary (as applicable).

 

(b)                                 (i) Each Participant whose employment
terminates following a Change-of-Control, or (ii) in the event that the Plan is
terminated following a Change-of-Control, each current or former Participant,
Surviving Spouse, or Beneficiary, shall be paid immediately a lump sum amount
with respect to the Non-409A Top Management Retirement Benefit (and with respect
to the 409A Top Management Retirement Benefit if such employment terminates
within two years following a 409A Change-of-Control or if such Plan (together
with any other deferred compensation arrangements as required by Code
Section 409A) terminates).  This amount shall be the Actuarial Equivalent of any
Non-409A Top Management Retirement Benefit (and with respect to the 409A Top
Management Retirement Benefit if applicable), the payment of which has commenced
prior to the effective date of any such termination, or which would be payable
upon any termination of employment or which would be payable if the
Participant’s employment terminated on the effective date of any Plan
termination.

 

(c)                                  Notwithstanding anything to the contrary,
and to the extent consistent with Code Section 409A, on or prior to a
Change-of-Control, the Company shall, (i) to the extent not previously
established, establish a grantor trust, and (ii) fund such grantor trust with a
single, irrevocable lump sum contribution which is, when combined with any other
assets already held in the grantor trust, equal to the value of all Vested
benefits under the Plan through the date of such Change-of-Control.  If a
Participant shall continue to be employed by the Company or any successor after
such Change-of-Control, each calendar year the Company (or any successor) shall,
as soon as possible, but in no event later than 30 days following the end of
such calendar year, make an irrevocable contribution to the grantor trust in an
amount that is necessary in order to maintain assets under the grantor trust
equal to the value of all Vested benefits under the Plan at the end of the
applicable calendar year.  After a Change-of-Control, if the assets of the
grantor trust are not sufficient to make payment of Plan benefits at any time,
the Company (or any successor) shall, as soon as possible, but in no event later
than 30 days following notice from the trustee, make an irrevocable contribution
sufficient to enable the trustee to make such Plan benefit payments.  The
Company (or any successor) shall provide such information as reasonably
requested by the trustee in order for the trustee to fulfill its duties
(including, without limitation, making Plan benefit determinations after a
Change-of-Control) under the grantor trust agreement.  As provided under
Section 7.1, the Company shall retain beneficial ownership of all assets
transferred to the grantor trust and such assets will be subject to the claims
of the Company’s creditors.

 

18

--------------------------------------------------------------------------------


 

8.2                               Definition of Change-of-Control.  For purposes
of this Plan, a “Change-of-Control” shall have the same meaning as set forth in
the SPX FLOW Stock Compensation Plan (as amended from time to time, and
including any successor or replacement plan).

 

8.3                               Definition of 409A Change-of-Control.  For
purposes of this Plan, a “409A Change-of-Control” means the occurrence of any of
the following events:

 

(a)                                 any person or Group acquires ownership of
Company’s stock that, together with stock held by such person or Group,
constitutes more than 50% of the total fair market value or total voting power
of Company’s stock, (including an increase in the percentage of stock owned by
any person or Group as a result of a transaction in which Company acquires its
stock in exchange for property, provided that the acquisition of additional
stock by any person or Group deemed to own more than 50% of the total fair
market value or total voting power of Company’s stock on the Effective Date,
shall not constitute a 409A Change-of-Control); or

 

(b)                                 any person or Group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or Group) ownership of Company stock possessing 30%
or more of the total voting power of Company stock; or

 

(c)                                  a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election; or

 

(d)                                 any person or Group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or Group) assets from Company that have a total Gross
Fair Market Value equal to 40% or more of the total Gross Fair Market Value of
all Company assets immediately prior to such acquisition or acquisitions,
provided that there is no 409A Change-of-Control when Company’s assets are
transferred to:

 

(1)                                 a shareholder of Company (immediately before
the asset transfer) in exchange for or with respect to Company stock;

 

(2)                                 an entity, 50% or more of the total value or
voting power of which is owned, directly or indirectly, by Company;

 

(3)                                 a person or Group that owns, directly or
indirectly, 50% or more of the total value or voting power of all outstanding
Company stock; or

 

(4)                                 an entity, at least 50% of the total value
or voting power of which is owned, directly or indirectly, by a person described
in paragraph (3).

 

For purposes of the above sub-paragraph (d), a person’s status is determined
immediately after the transfer of the assets.  For example, a transfer to a
corporation in which Company has no ownership interest before the transaction,
but which is a majority-owned subsidiary of Company after the transaction is not
a 409A Change-of-Control.

 

For purposes of this Section 8.3, “Gross Fair Market Value” means the value of
assets determined without regard to any liabilities associated with such assets.

 

For purposes of this Section 8.3, “Group” means persons acting together for the
purpose of acquiring Company stock and includes owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with Company.  If a person owns stock in both the
Company and another corporation that enter into a merger, consolidation purchase
or acquisition of stock, or similar transaction,

 

19

--------------------------------------------------------------------------------


 

such person is considered to be part of a Group only with respect to ownership
prior to the merger or other transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.  Persons will not be
considered to be acting as a Group solely because they purchase assets of the
same corporation at the same time, or as a result of the same public offering.

 

20

--------------------------------------------------------------------------------


 

ARTICLE IX

SPECIAL PROVISIONS

 

9.1                               Transfer of Liabilities from Prior Plan.  The
purpose of this Section 9.1 is to provide for the transfer of liabilities from
the Prior Plan to this Plan with respect to Flowco Employees as set forth in the
EMA.

 

(a)                                 Flowco Employees shall be eligible to
participate in this Plan on the Effective Date to the extent they were eligible
to participate in the Prior Plan immediately prior to the Effective Date (the
“Flowco Employee Participants”).  For such Flowco Employee Participants, the
Continuous Service Commencement Date for purposes of Section 1.8 shall be the
Effective Date.

 

(b)                                 The compensation paid by SPX Corporation and
its subsidiaries to a Flowco Employee Participant that was recognized under the
Prior Plan immediately prior to the Effective Date shall be credited and
recognized for all applicable purposes (including, without limitation, benefit
determinations) under this Plan as though it were compensation from the Company
or its affiliates.

 

(c)                                  The Continuous Service of a Flowco Employee
Participant that was recognized under the Prior Plan immediately prior to the
Effective Date shall be credited and recognized for all applicable analogous
purposes under this Plan as though it were Continuous Service from the Company
or its affiliates.

 

(d)                                 On the Effective Date, and subject to such
terms and conditions as the Administrator may establish, all liabilities
attributable to Flowco Employee Participants shall be transferred from the Prior
Plan to this Plan.

 

(e)                                  The Plan shall recognize, implement and
honor all distribution and beneficiary elections made by each Flowco Employee
Participant under the Prior Plan.

 

9.2                               Generally.  The Company may determine to
provide special benefits for any Participant as set forth in separate documents
which may be appended hereto.  To the extent that the Company has so determined,
the Participant shall be entitled to the benefits provided in such documents,
and to the extent that there is any inconsistency between this Plan and such
document, and subject to Section 5.3, such other document will govern.

 

21

--------------------------------------------------------------------------------


 

TABLE A

 

Table A

Factors to Convert a 100% Joint and Survivor Annuity to a Life Annuity

 

Supplemental Retirement Plan for Top Management

 

Equivalent Benefit Payable Under Single Life Annuity Option for Each $1.00
Otherwise Payable

 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

27

 

28

 

29

 

20

 

1.0486

 

1.0469

 

1.0451

 

1.0434

 

1.0417

 

1.0400

 

1.0383

 

1.0367

 

1.0351

 

1.0336

 

21

 

1.0524

 

1.0506

 

1.0487

 

1.0469

 

1.0451

 

1.0433

 

1.0415

 

1.0398

 

1.0381

 

1.0364

 

22

 

1.0565

 

1.0546

 

1.0526

 

1.0507

 

1.0487

 

1.0468

 

1.0450

 

1.0431

 

1.0413

 

1.0395

 

23

 

1.0609

 

1.0589

 

1.0568

 

1.0547

 

1.0527

 

1.0507

 

1.0487

 

1.0467

 

1.0448

 

1.0429

 

24

 

1.0656

 

1.0635

 

1.0613

 

1.0591

 

1.0570

 

1.0548

 

1.0527

 

1.0506

 

1.0486

 

1.0465

 

25

 

1.0707

 

1.0684

 

1.0661

 

1.0639

 

1.0616

 

1.0593

 

1.0571

 

1.0549

 

1.0527

 

1.0505

 

26

 

1.0761

 

1.0737

 

1.0713

 

1.0689

 

1.0665

 

1.0642

 

1.0618

 

1.0594

 

1.0571

 

1.0548

 

27

 

1.0819

 

1.0794

 

1.0769

 

1.0744

 

1.0719

 

1.0694

 

1.0668

 

1.0644

 

1.0619

 

1.0594

 

28

 

1.0880

 

1.0855

 

1.0828

 

1.0802

 

1.0776

 

1.0749

 

1.0723

 

1.0697

 

1.0670

 

1.0644

 

29

 

1.0946

 

1.0919

 

1.0892

 

1.0865

 

1.0837

 

1.0809

 

1.0782

 

1.0754

 

1.0726

 

1.0699

 

30

 

1.1017

 

1.0989

 

1.0960

 

1.0932

 

1.0903

 

1.0874

 

1.0845

 

1.0816

 

1.0786

 

1.0757

 

31

 

1.1092

 

1.1063

 

1.1033

 

1.1003

 

1.0973

 

1.0943

 

1.0912

 

1.0882

 

1.0851

 

1.0820

 

32

 

1.1172

 

1.1142

 

1.1111

 

1.1080

 

1.1049

 

1.1017

 

1.0985

 

1.0953

 

1.0921

 

1.0888

 

33

 

1.1257

 

1.1226

 

1.1194

 

1.1162

 

1.1129

 

1.1096

 

1.1063

 

1.1029

 

1.0995

 

1.0961

 

34

 

1.1347

 

1.1315

 

1.1283

 

1.1249

 

1.1215

 

1.1181

 

1.1146

 

1.1111

 

1.1076

 

1.1040

 

35

 

1.1444

 

1.1411

 

1.1377

 

1.1342

 

1.1307

 

1.1272

 

1.1235

 

1.1199

 

1.1162

 

1.1125

 

36

 

1.1547

 

1.1513

 

1.1478

 

1.1442

 

1.1406

 

1.1369

 

1.1331

 

1.1293

 

1.1254

 

1.1215

 

37

 

1.1656

 

1.1621

 

1.1585

 

1.1548

 

1.1510

 

1.1472

 

1.1433

 

1.1393

 

1.1353

 

1.1312

 

38

 

1.1773

 

1.1737

 

1.1699

 

1.1661

 

1.1622

 

1.1583

 

1.1542

 

1.1501

 

1.1459

 

1.1417

 

39

 

1.1897

 

1.1860

 

1.1821

 

1.1782

 

1.1742

 

1.1701

 

1.1659

 

1.1616

 

1.1572

 

1.1528

 

40

 

1.2029

 

1.1991

 

1.1951

 

1.1911

 

1.1869

 

1.1827

 

1.1783

 

1.1739

 

1.1694

 

1.1648

 

41

 

1.2170

 

1.2130

 

1.2090

 

1.2048

 

1.2005

 

1.1961

 

1.1916

 

1.1871

 

1.1824

 

1.1776

 

42

 

1.2320

 

1.2279

 

1.2237

 

1.2194

 

1.2150

 

1.2105

 

1.2059

 

1.2011

 

1.1963

 

1.1913

 

43

 

1.2478

 

1.2437

 

1.2394

 

1.2350

 

1.2304

 

1.2257

 

1.2210

 

1.2161

 

1.2110

 

1.2059

 

44

 

1.2647

 

1.2604

 

1.2560

 

1.2514

 

1.2467

 

1.2419

 

1.2370

 

1.2319

 

1.2267

 

1.2214

 

45

 

1.2825

 

1.2781

 

1.2735

 

1.2689

 

1.2640

 

1.2591

 

1.2540

 

1.2488

 

1.2434

 

1.2379

 

46

 

1.3012

 

1.2967

 

1.2921

 

1.2873

 

1.2823

 

1.2772

 

1.2720

 

1.2666

 

1.2611

 

1.2554

 

47

 

1.3211

 

1.3165

 

1.3117

 

1.3067

 

1.3016

 

1.2964

 

1.2910

 

1.2854

 

1.2797

 

1.2739

 

48

 

1.3420

 

1.3373

 

1.3324

 

1.3273

 

1.3221

 

1.3167

 

1.3111

 

1.3054

 

1.2995

 

1.2934

 

49

 

1.3641

 

1.3593

 

1.3542

 

1.3490

 

1.3436

 

1.3381

 

1.3324

 

1.3265

 

1.3204

 

1.3141

 

50

 

1.3875

 

1.3825

 

1.3773

 

1.3720

 

1.3664

 

1.3607

 

1.3548

 

1.3488

 

1.3425

 

1.3360

 

51

 

1.4122

 

1.4070

 

1.4017

 

1.3962

 

1.3905

 

1.3847

 

1.3786

 

1.3724

 

1.3659

 

1.3593

 

52

 

1.4383

 

1.4330

 

1.4276

 

1.4219

 

1.4161

 

1.4100

 

1.4038

 

1.3974

 

1.3907

 

1.3838

 

53

 

1.4659

 

1.4605

 

1.4549

 

1.4491

 

1.4431

 

1.4369

 

1.4305

 

1.4239

 

1.4170

 

1.4099

 

54

 

1.4953

 

1.4897

 

1.4840

 

1.4780

 

1.4718

 

1.4654

 

1.4588

 

1.4520

 

1.4450

 

1.4377

 

55

 

1.5264

 

1.5207

 

1.5148

 

1.5087

 

1.5023

 

1.4958

 

1.4890

 

1.4819

 

1.4747

 

1.4672

 

56

 

1.5596

 

1.5538

 

1.5477

 

1.5414

 

1.5349

 

1.5281

 

1.5211

 

1.5138

 

1.5063

 

1.4986

 

57

 

1.5950

 

1.5890

 

1.5828

 

1.5763

 

1.5695

 

1.5626

 

1.5554

 

1.5479

 

1.5402

 

1.5322

 

58

 

1.6329

 

1.6267

 

1.6203

 

1.6136

 

1.6067

 

1.5995

 

1.5920

 

1.5843

 

1.5764

 

1.5681

 

59

 

1.6735

 

1.6671

 

1.6605

 

1.6536

 

1.6464

 

1.6390

 

1.6314

 

1.6234

 

1.6152

 

1.6067

 

60

 

1.7171

 

1.7105

 

1.7036

 

1.6965

 

1.6892

 

1.6815

 

1.6736

 

1.6654

 

1.6569

 

1.6481

 

61

 

1.7639

 

1.7571

 

1.7501

 

1.7427

 

1.7351

 

1.7273

 

1.7191

 

1.7106

 

1.7018

 

1.6927

 

62

 

1.8144

 

1.8073

 

1.8001

 

1.7925

 

1.7846

 

1.7765

 

1.7680

 

1.7593

 

1.7502

 

1.7407

 

63

 

1.8687

 

1.8614

 

1.8539

 

1.8461

 

1.8379

 

1.8295

 

1.8208

 

1.8117

 

1.8023

 

1.7925

 

64

 

1.9271

 

1.9196

 

1.9118

 

1.9037

 

1.8953

 

1.8866

 

1.8775

 

1.8681

 

1.8584

 

1.8482

 

65

 

1.9900

 

1.9822

 

1.9741

 

1.9657

 

1.9570

 

1.9480

 

1.9386

 

1.9288

 

1.9187

 

1.9082

 

66

 

2.0574

 

2.0493

 

2.0409

 

2.0322

 

2.0232

 

2.0138

 

2.0040

 

1.9939

 

1.9834

 

1.9725

 

67

 

2.1294

 

2.1210

 

2.1123

 

2.1033

 

2.0939

 

2.0841

 

2.0740

 

2.0635

 

2.0525

 

2.0412

 

68

 

2.2066

 

2.1979

 

2.1888

 

2.1794

 

2.1697

 

2.1595

 

2.1490

 

2.1381

 

2.1267

 

2.1149

 

69

 

2.2900

 

2.2809

 

2.2715

 

2.2617

 

2.2516

 

2.2410

 

2.2301

 

2.2187

 

2.2068

 

2.1946

 

70

 

2.3806

 

2.3711

 

2.3613

 

2.3511

 

2.3406

 

2.3296

 

2.3181

 

2.3062

 

2.2939

 

2.2811

 

 

22

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

20

 

1.0321

 

1.0306

 

1.0292

 

1.0278

 

1.0264

 

1.0251

 

1.0238

 

1.0226

 

1.0214

 

1.0203

 

21

 

1.0348

 

1.0332

 

1.0317

 

1.0302

 

1.0287

 

1.0273

 

1.0259

 

1.0246

 

1.0233

 

1.0221

 

22

 

1.0378

 

1.0361

 

1.0344

 

1.0328

 

1.0312

 

1.0297

 

1.0282

 

1.0267

 

1.0254

 

1.0240

 

23

 

1.0410

 

1.0392

 

1.0374

 

1.0356

 

1.0339

 

1.0323

 

1.0307

 

1.0291

 

1.0276

 

1.0262

 

24

 

1.0445

 

1.0426

 

1.0406

 

1.0388

 

1.0369

 

1.0351

 

1.0334

 

1.0317

 

1.0301

 

1.0285

 

25

 

1.0483

 

1.0462

 

1.0442

 

1.0422

 

1.0402

 

1.0383

 

1.0364

 

1.0346

 

1.0328

 

1.0311

 

26

 

1.0525

 

1.0502

 

1.0480

 

1.0459

 

1.0438

 

1.0417

 

1.0397

 

1.0377

 

1.0358

 

1.0340

 

27

 

1.0570

 

1.0546

 

1.0522

 

1.0499

 

1.0476

 

1.0454

 

1.0433

 

1.0411

 

1.0391

 

1.0371

 

28

 

1.0619

 

1.0593

 

1.0568

 

1.0543

 

1.0519

 

1.0495

 

1.0472

 

1.0449

 

1.0427

 

1.0405

 

29

 

1.0671

 

1.0644

 

1.0617

 

1.0591

 

1.0565

 

1.0539

 

1.0514

 

1.0490

 

1.0466

 

1.0443

 

30

 

1.0728

 

1.0700

 

1.0671

 

1.0643

 

1.0615

 

1.0588

 

1.0561

 

1.0534

 

1.0509

 

1.0484

 

31

 

1.0790

 

1.0759

 

1.0729

 

1.0699

 

1.0669

 

1.0640

 

1.0611

 

1.0583

 

1.0556

 

1.0528

 

32

 

1.0856

 

1.0824

 

1.0792

 

1.0760

 

1.0728

 

1.0697

 

1.0667

 

1.0636

 

1.0607

 

1.0578

 

33

 

1.0927

 

1.0893

 

1.0860

 

1.0826

 

1.0792

 

1.0759

 

1.0726

 

1.0694

 

1.0662

 

1.0631

 

34

 

1.1004

 

1.0969

 

1.0933

 

1.0897

 

1.0862

 

1.0826

 

1.0791

 

1.0757

 

1.0723

 

1.0689

 

35

 

1.1087

 

1.1049

 

1.1012

 

1.0974

 

1.0936

 

1.0899

 

1.0862

 

1.0825

 

1.0789

 

1.0753

 

36

 

1.1176

 

1.1136

 

1.1097

 

1.1057

 

1.1017

 

1.0978

 

1.0938

 

1.0899

 

1.0860

 

1.0822

 

37

 

1.1271

 

1.1230

 

1.1188

 

1.1146

 

1.1104

 

1.1063

 

1.1021

 

1.0979

 

1.0938

 

1.0897

 

38

 

1.1374

 

1.1330

 

1.1287

 

1.1243

 

1.1199

 

1.1154

 

1.1110

 

1.1066

 

1.1023

 

1.0979

 

39

 

1.1484

 

1.1438

 

1.1392

 

1.1346

 

1.1300

 

1.1253

 

1.1207

 

1.1160

 

1.1114

 

1.1068

 

40

 

1.1601

 

1.1554

 

1.1506

 

1.1458

 

1.1409

 

1.1360

 

1.1311

 

1.1262

 

1.1213

 

1.1164

 

41

 

1.1728

 

1.1678

 

1.1628

 

1.1578

 

1.1527

 

1.1475

 

1.1424

 

1.1372

 

1.1320

 

1.1268

 

42

 

1.1863

 

1.1811

 

1.1759

 

1.1707

 

1.1653

 

1.1599

 

1.1545

 

1.1490

 

1.1436

 

1.1381

 

43

 

1.2007

 

1.1953

 

1.1899

 

1.1844

 

1.1788

 

1.1732

 

1.1675

 

1.1618

 

1.1560

 

1.1502

 

44

 

1.2160

 

1.2105

 

1.2048

 

1.1991

 

1.1933

 

1.1874

 

1.1814

 

1.1754

 

1.1693

 

1.1632

 

45

 

1.2323

 

1.2265

 

1.2207

 

1.2147

 

1.2086

 

1.2025

 

1.1962

 

1.1899

 

1.1836

 

1.1772

 

46

 

1.2496

 

1.2436

 

1.2375

 

1.2313

 

1.2250

 

1.2186

 

1.2121

 

1.2054

 

1.1988

 

1.1920

 

47

 

1.2678

 

1.2617

 

1.2554

 

1.2489

 

1.2424

 

1.2357

 

1.2289

 

1.2220

 

1.2150

 

1.2079

 

48

 

1.2872

 

1.2808

 

1.2743

 

1.2676

 

1.2608

 

1.2538

 

1.2467

 

1.2395

 

1.2322

 

1.2248

 

49

 

1.3077

 

1.3011

 

1.2944

 

1.2874

 

1.2803

 

1.2731

 

1.2657

 

1.2582

 

1.2506

 

1.2428

 

50

 

1.3294

 

1.3226

 

1.3156

 

1.3084

 

1.3011

 

1.2936

 

1.2859

 

1.2781

 

1.2701

 

1.2620

 

51

 

1.3524

 

1.3454

 

1.3381

 

1.3307

 

1.3231

 

1.3153

 

1.3073

 

1.2992

 

1.2909

 

1.2824

 

52

 

1.3768

 

1.3695

 

1.3620

 

1.3543

 

1.3465

 

1.3384

 

1.3301

 

1.3216

 

1.3130

 

1.3042

 

53

 

1.4027

 

1.3951

 

1.3874

 

1.3795

 

1.3713

 

1.3629

 

1.3543

 

1.3455

 

1.3365

 

1.3274

 

54

 

1.4301

 

1.4224

 

1.4144

 

1.4062

 

1.3977

 

1.3890

 

1.3801

 

1.3710

 

1.3617

 

1.3521

 

55

 

1.4594

 

1.4514

 

1.4431

 

1.4346

 

1.4259

 

1.4169

 

1.4077

 

1.3982

 

1.3885

 

1.3785

 

56

 

1.4906

 

1.4823

 

1.4738

 

1.4650

 

1.4560

 

1.4466

 

1.4371

 

1.4272

 

1.4172

 

1.4068

 

57

 

1.5239

 

1.5154

 

1.5066

 

1.4975

 

1.4881

 

1.4785

 

1.4685

 

1.4583

 

1.4479

 

1.4371

 

58

 

1.5596

 

1.5508

 

1.5417

 

1.5323

 

1.5226

 

1.5126

 

1.5023

 

1.4917

 

1.4808

 

1.4697

 

59

 

1.5979

 

1.5887

 

1.5793

 

1.5696

 

1.5596

 

1.5492

 

1.5385

 

1.5276

 

1.5163

 

1.5047

 

60

 

1.6390

 

1.6296

 

1.6198

 

1.6098

 

1.5994

 

1.5886

 

1.5776

 

1.5662

 

1.5544

 

1.5424

 

61

 

1.6833

 

1.6735

 

1.6634

 

1.6530

 

1.6422

 

1.6311

 

1.6196

 

1.6078

 

1.5956

 

1.5830

 

62

 

1.7310

 

1.7209

 

1.7104

 

1.6996

 

1.6884

 

1.6769

 

1.6650

 

1.6527

 

1.6400

 

1.6270

 

63

 

1.7824

 

1.7719

 

1.7611

 

1.7499

 

1.7383

 

1.7263

 

1.7139

 

1.7011

 

1.6879

 

1.6743

 

64

 

1.8378

 

1.8269

 

1.8156

 

1.8040

 

1.7919

 

1.7795

 

1.7666

 

1.7533

 

1.7396

 

1.7255

 

65

 

1.8973

 

1.8860

 

1.8743

 

1.8622

 

1.8497

 

1.8368

 

1.8234

 

1.8095

 

1.7952

 

1.7805

 

66

 

1.9612

 

1.9495

 

1.9373

 

1.9247

 

1.9117

 

1.8982

 

1.8843

 

1.8699

 

1.8550

 

1.8396

 

67

 

2.0295

 

2.0173

 

2.0046

 

1.9915

 

1.9780

 

1.9640

 

1.9494

 

1.9344

 

1.9189

 

1.9029

 

68

 

2.1027

 

2.0900

 

2.0768

 

2.0632

 

2.0491

 

2.0345

 

2.0193

 

2.0037

 

1.9875

 

1.9708

 

69

 

2.1818

 

2.1686

 

2.1549

 

2.1407

 

2.1260

 

2.1107

 

2.0949

 

2.0786

 

2.0617

 

2.0442

 

70

 

2.2678

 

2.2540

 

2.2397

 

2.2249

 

2.2095

 

2.1936

 

2.1771

 

2.1600

 

2.1423

 

2.1241

 

 

23

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

47

 

48

 

49

 

20

 

1.0192

 

1.0182

 

1.0172

 

1.0162

 

1.0153

 

1.0144

 

1.0136

 

1.0128

 

1.0120

 

1.0113

 

21

 

1.0209

 

1.0198

 

1.0187

 

1.0176

 

1.0166

 

1.0156

 

1.0147

 

1.0139

 

1.0130

 

1.0122

 

22

 

1.0227

 

1.0215

 

1.0203

 

1.0192

 

1.0181

 

1.0170

 

1.0160

 

1.0151

 

1.0141

 

1.0133

 

23

 

1.0248

 

1.0234

 

1.0221

 

1.0209

 

1.0197

 

1.0185

 

1.0174

 

1.0164

 

1.0154

 

1.0144

 

24

 

1.0270

 

1.0255

 

1.0241

 

1.0228

 

1.0215

 

1.0202

 

1.0190

 

1.0179

 

1.0168

 

1.0157

 

25

 

1.0295

 

1.0279

 

1.0263

 

1.0249

 

1.0234

 

1.0221

 

1.0208

 

1.0195

 

1.0183

 

1.0172

 

26

 

1.0322

 

1.0304

 

1.0288

 

1.0272

 

1.0256

 

1.0241

 

1.0227

 

1.0213

 

1.0200

 

1.0188

 

27

 

1.0351

 

1.0333

 

1.0315

 

1.0297

 

1.0280

 

1.0264

 

1.0248

 

1.0233

 

1.0219

 

1.0206

 

28

 

1.0384

 

1.0364

 

1.0344

 

1.0325

 

1.0307

 

1.0289

 

1.0272

 

1.0256

 

1.0240

 

1.0225

 

29

 

1.0420

 

1.0398

 

1.0377

 

1.0356

 

1.0336

 

1.0317

 

1.0298

 

1.0280

 

1.0263

 

1.0247

 

30

 

1.0459

 

1.0435

 

1.0412

 

1.0390

 

1.0368

 

1.0347

 

1.0327

 

1.0308

 

1.0289

 

1.0271

 

31

 

1.0502

 

1.0476

 

1.0451

 

1.0427

 

1.0404

 

1.0381

 

1.0359

 

1.0338

 

1.0318

 

1.0298

 

32

 

1.0549

 

1.0521

 

1.0494

 

1.0468

 

1.0443

 

1.0418

 

1.0394

 

1.0371

 

1.0349

 

1.0328

 

33

 

1.0600

 

1.0571

 

1.0541

 

1.0513

 

1.0486

 

1.0459

 

1.0433

 

1.0408

 

1.0384

 

1.0361

 

34

 

1.0657

 

1.0624

 

1.0593

 

1.0562

 

1.0533

 

1.0504

 

1.0476

 

1.0448

 

1.0422

 

1.0397

 

35

 

1.0718

 

1.0683

 

1.0649

 

1.0616

 

1.0584

 

1.0553

 

1.0523

 

1.0493

 

1.0465

 

1.0437

 

36

 

1.0785

 

1.0748

 

1.0711

 

1.0676

 

1.0641

 

1.0607

 

1.0574

 

1.0542

 

1.0511

 

1.0481

 

37

 

1.0857

 

1.0818

 

1.0779

 

1.0740

 

1.0703

 

1.0666

 

1.0631

 

1.0596

 

1.0563

 

1.0530

 

38

 

1.0936

 

1.0894

 

1.0852

 

1.0811

 

1.0771

 

1.0731

 

1.0693

 

1.0655

 

1.0619

 

1.0584

 

39

 

1.1022

 

1.0977

 

1.0932

 

1.0888

 

1.0845

 

1.0803

 

1.0761

 

1.0721

 

1.0681

 

1.0643

 

40

 

1.1115

 

1.1067

 

1.1019

 

1.0972

 

1.0926

 

1.0880

 

1.0836

 

1.0792

 

1.0750

 

1.0708

 

41

 

1.1217

 

1.1165

 

1.1114

 

1.1064

 

1.1014

 

1.0966

 

1.0918

 

1.0871

 

1.0825

 

1.0780

 

42

 

1.1326

 

1.1272

 

1.1218

 

1.1164

 

1.1111

 

1.1058

 

1.1007

 

1.0956

 

1.0907

 

1.0858

 

43

 

1.1444

 

1.1386

 

1.1329

 

1.1272

 

1.1215

 

1.1159

 

1.1104

 

1.1050

 

1.0996

 

1.0944

 

44

 

1.1571

 

1.1510

 

1.1449

 

1.1388

 

1.1328

 

1.1268

 

1.1209

 

1.1151

 

1.1093

 

1.1037

 

45

 

1.1707

 

1.1642

 

1.1578

 

1.1513

 

1.1449

 

1.1385

 

1.1322

 

1.1260

 

1.1198

 

1.1138

 

46

 

1.1852

 

1.1784

 

1.1716

 

1.1648

 

1.1580

 

1.1512

 

1.1444

 

1.1378

 

1.1312

 

1.1247

 

47

 

1.2008

 

1.1936

 

1.1864

 

1.1792

 

1.1719

 

1.1647

 

1.1576

 

1.1505

 

1.1434

 

1.1365

 

48

 

1.2173

 

1.2098

 

1.2022

 

1.1946

 

1.1869

 

1.1793

 

1.1717

 

1.1641

 

1.1566

 

1.1492

 

49

 

1.2350

 

1.2271

 

1.2191

 

1.2110

 

1.2030

 

1.1949

 

1.1868

 

1.1788

 

1.1708

 

1.1628

 

50

 

1.2538

 

1.2455

 

1.2371

 

1.2286

 

1.2201

 

1.2116

 

1.2030

 

1.1945

 

1.1860

 

1.1775

 

51

 

1.2739

 

1.2651

 

1.2563

 

1.2474

 

1.2385

 

1.2295

 

1.2204

 

1.2114

 

1.2023

 

1.1933

 

52

 

1.2952

 

1.2861

 

1.2769

 

1.2676

 

1.2581

 

1.2486

 

1.2391

 

1.2295

 

1.2199

 

1.2104

 

53

 

1.3180

 

1.3085

 

1.2989

 

1.2891

 

1.2792

 

1.2692

 

1.2591

 

1.2490

 

1.2389

 

1.2287

 

54

 

1.3424

 

1.3324

 

1.3223

 

1.3121

 

1.3017

 

1.2912

 

1.2806

 

1.2699

 

1.2592

 

1.2485

 

55

 

1.3684

 

1.3580

 

1.3475

 

1.3368

 

1.3259

 

1.3148

 

1.3037

 

1.2925

 

1.2811

 

1.2698

 

56

 

1.3963

 

1.3855

 

1.3744

 

1.3632

 

1.3518

 

1.3403

 

1.3285

 

1.3167

 

1.3048

 

1.2928

 

57

 

1.4261

 

1.4149

 

1.4034

 

1.3917

 

1.3797

 

1.3676

 

1.3553

 

1.3429

 

1.3303

 

1.3176

 

58

 

1.4582

 

1.4465

 

1.4345

 

1.4223

 

1.4098

 

1.3971

 

1.3842

 

1.3711

 

1.3579

 

1.3445

 

59

 

1.4928

 

1.4805

 

1.4680

 

1.4553

 

1.4422

 

1.4289

 

1.4154

 

1.4017

 

1.3878

 

1.3737

 

60

 

1.5300

 

1.5173

 

1.5042

 

1.4909

 

1.4773

 

1.4634

 

1.4492

 

1.4348

 

1.4202

 

1.4053

 

61

 

1.5701

 

1.5569

 

1.5433

 

1.5294

 

1.5151

 

1.5006

 

1.4857

 

1.4706

 

1.4553

 

1.4397

 

62

 

1.6135

 

1.5997

 

1.5855

 

1.5710

 

1.5561

 

1.5409

 

1.5254

 

1.5095

 

1.4934

 

1.4770

 

63

 

1.6604

 

1.6460

 

1.6312

 

1.6160

 

1.6004

 

1.5845

 

1.5682

 

1.5516

 

1.5347

 

1.5174

 

64

 

1.7109

 

1.6959

 

1.6804

 

1.6646

 

1.6483

 

1.6317

 

1.6146

 

1.5972

 

1.5794

 

1.5613

 

65

 

1.7653

 

1.7496

 

1.7335

 

1.7170

 

1.7000

 

1.6825

 

1.6647

 

1.6464

 

1.6277

 

1.6087

 

66

 

1.8238

 

1.8074

 

1.7906

 

1.7733

 

1.7555

 

1.7373

 

1.7185

 

1.6994

 

1.6798

 

1.6598

 

67

 

1.8863

 

1.8693

 

1.8517

 

1.8336

 

1.8150

 

1.7959

 

1.7763

 

1.7562

 

1.7356

 

1.7146

 

68

 

1.9535

 

1.9357

 

1.9173

 

1.8984

 

1.8790

 

1.8589

 

1.8384

 

1.8173

 

1.7957

 

1.7736

 

69

 

2.0262

 

2.0076

 

1.9883

 

1.9685

 

1.9482

 

1.9272

 

1.9057

 

1.8836

 

1.8609

 

1.8377

 

70

 

2.1052

 

2.0857

 

2.0656

 

2.0449

 

2.0235

 

2.0015

 

1.9789

 

1.9557

 

1.9319

 

1.9074

 

 

24

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

50

 

51

 

52

 

53

 

54

 

55

 

56

 

57

 

58

 

59

 

20

 

1.0106

 

1.0099

 

1.0093

 

1.0087

 

1.0081

 

1.0076

 

1.0071

 

1.0066

 

1.0062

 

1.0057

 

21

 

1.0115

 

1.0107

 

1.0100

 

1.0094

 

1.0088

 

1.0082

 

1.0076

 

1.0071

 

1.0066

 

1.0061

 

22

 

1.0124

 

1.0116

 

1.0109

 

1.0102

 

1.0095

 

1.0089

 

1.0083

 

1.0077

 

1.0071

 

1.0066

 

23

 

1.0135

 

1.0127

 

1.0118

 

1.0111

 

1.0103

 

1.0096

 

1.0089

 

1.0083

 

1.0077

 

1.0072

 

24

 

1.0147

 

1.0138

 

1.0129

 

1.0120

 

1.0112

 

1.0104

 

1.0097

 

1.0090

 

1.0084

 

1.0078

 

25

 

1.0161

 

1.0150

 

1.0141

 

1.0131

 

1.0122

 

1.0114

 

1.0106

 

1.0098

 

1.0091

 

1.0084

 

26

 

1.0176

 

1.0164

 

1.0154

 

1.0143

 

1.0133

 

1.0124

 

1.0115

 

1.0107

 

1.0099

 

1.0092

 

27

 

1.0192

 

1.0180

 

1.0168

 

1.0157

 

1.0146

 

1.0136

 

1.0126

 

1.0117

 

1.0108

 

1.0100

 

28

 

1.0211

 

1.0197

 

1.0184

 

1.0172

 

1.0160

 

1.0149

 

1.0138

 

1.0128

 

1.0119

 

1.0110

 

29

 

1.0231

 

1.0217

 

1.0202

 

1.0189

 

1.0176

 

1.0163

 

1.0152

 

1.0141

 

1.0130

 

1.0120

 

30

 

1.0254

 

1.0238

 

1.0222

 

1.0207

 

1.0193

 

1.0180

 

1.0167

 

1.0155

 

1.0143

 

1.0132

 

31

 

1.0279

 

1.0262

 

1.0244

 

1.0228

 

1.0213

 

1.0198

 

1.0184

 

1.0170

 

1.0158

 

1.0146

 

32

 

1.0307

 

1.0288

 

1.0269

 

1.0251

 

1.0234

 

1.0218

 

1.0202

 

1.0188

 

1.0174

 

1.0160

 

33

 

1.0338

 

1.0317

 

1.0296

 

1.0277

 

1.0258

 

1.0240

 

1.0223

 

1.0207

 

1.0192

 

1.0177

 

34

 

1.0373

 

1.0349

 

1.0327

 

1.0305

 

1.0285

 

1.0265

 

1.0247

 

1.0229

 

1.0212

 

1.0196

 

35

 

1.0411

 

1.0385

 

1.0361

 

1.0337

 

1.0315

 

1.0293

 

1.0273

 

1.0253

 

1.0234

 

1.0217

 

36

 

1.0452

 

1.0425

 

1.0398

 

1.0372

 

1.0347

 

1.0324

 

1.0301

 

1.0280

 

1.0260

 

1.0240

 

37

 

1.0499

 

1.0468

 

1.0439

 

1.0411

 

1.0384

 

1.0358

 

1.0334

 

1.0310

 

1.0288

 

1.0266

 

38

 

1.0550

 

1.0517

 

1.0485

 

1.0454

 

1.0425

 

1.0396

 

1.0369

 

1.0344

 

1.0319

 

1.0295

 

39

 

1.0606

 

1.0570

 

1.0535

 

1.0502

 

1.0470

 

1.0439

 

1.0409

 

1.0381

 

1.0354

 

1.0328

 

40

 

1.0668

 

1.0629

 

1.0591

 

1.0555

 

1.0520

 

1.0486

 

1.0453

 

1.0422

 

1.0393

 

1.0364

 

41

 

1.0736

 

1.0694

 

1.0653

 

1.0613

 

1.0575

 

1.0538

 

1.0502

 

1.0468

 

1.0436

 

1.0405

 

42

 

1.0811

 

1.0765

 

1.0721

 

1.0677

 

1.0636

 

1.0595

 

1.0557

 

1.0519

 

1.0484

 

1.0450

 

43

 

1.0893

 

1.0843

 

1.0795

 

1.0748

 

1.0703

 

1.0659

 

1.0616

 

1.0576

 

1.0536

 

1.0499

 

44

 

1.0982

 

1.0928

 

1.0876

 

1.0825

 

1.0776

 

1.0728

 

1.0682

 

1.0637

 

1.0594

 

1.0553

 

45

 

1.1079

 

1.1021

 

1.0964

 

1.0909

 

1.0855

 

1.0803

 

1.0753

 

1.0704

 

1.0658

 

1.0613

 

46

 

1.1183

 

1.1121

 

1.1060

 

1.1000

 

1.0942

 

1.0885

 

1.0831

 

1.0778

 

1.0727

 

1.0678

 

47

 

1.1296

 

1.1229

 

1.1163

 

1.1099

 

1.1036

 

1.0975

 

1.0915

 

1.0858

 

1.0802

 

1.0749

 

48

 

1.1418

 

1.1346

 

1.1275

 

1.1206

 

1.1138

 

1.1071

 

1.1007

 

1.0944

 

1.0884

 

1.0826

 

49

 

1.1550

 

1.1472

 

1.1396

 

1.1321

 

1.1248

 

1.1176

 

1.1107

 

1.1039

 

1.0973

 

1.0910

 

50

 

1.1691

 

1.1609

 

1.1527

 

1.1446

 

1.1367

 

1.1290

 

1.1215

 

1.1141

 

1.1070

 

1.1001

 

51

 

1.1844

 

1.1756

 

1.1668

 

1.1582

 

1.1497

 

1.1413

 

1.1332

 

1.1252

 

1.1175

 

1.1100

 

52

 

1.2009

 

1.1914

 

1.1821

 

1.1728

 

1.1637

 

1.1547

 

1.1459

 

1.1374

 

1.1290

 

1.1209

 

53

 

1.2186

 

1.2085

 

1.1985

 

1.1886

 

1.1789

 

1.1692

 

1.1598

 

1.1505

 

1.1415

 

1.1327

 

54

 

1.2377

 

1.2270

 

1.2164

 

1.2058

 

1.1953

 

1.1850

 

1.1748

 

1.1649

 

1.1551

 

1.1456

 

55

 

1.2584

 

1.2470

 

1.2357

 

1.2244

 

1.2132

 

1.2021

 

1.1912

 

1.1805

 

1.1700

 

1.1597

 

56

 

1.2807

 

1.2687

 

1.2566

 

1.2446

 

1.2326

 

1.2208

 

1.2091

 

1.1976

 

1.1862

 

1.1751

 

57

 

1.3049

 

1.2921

 

1.2793

 

1.2665

 

1.2538

 

1.2411

 

1.2286

 

1.2162

 

1.2040

 

1.1921

 

58

 

1.3311

 

1.3175

 

1.3040

 

1.2904

 

1.2768

 

1.2633

 

1.2499

 

1.2366

 

1.2235

 

1.2107

 

59

 

1.3595

 

1.3452

 

1.3308

 

1.3164

 

1.3019

 

1.2875

 

1.2732

 

1.2590

 

1.2449

 

1.2311

 

60

 

1.3903

 

1.3752

 

1.3600

 

1.3447

 

1.3294

 

1.3140

 

1.2987

 

1.2835

 

1.2684

 

1.2536

 

61

 

1.4239

 

1.4079

 

1.3918

 

1.3756

 

1.3593

 

1.3430

 

1.3267

 

1.3104

 

1.2943

 

1.2783

 

62

 

1.4603

 

1.4435

 

1.4264

 

1.4093

 

1.3920

 

1.3746

 

1.3572

 

1.3399

 

1.3226

 

1.3055

 

63

 

1.4999

 

1.4821

 

1.4641

 

1.4460

 

1.4276

 

1.4092

 

1.3907

 

1.3722

 

1.3537

 

1.3354

 

64

 

1.5428

 

1.5241

 

1.5051

 

1.4859

 

1.4664

 

1.4468

 

1.4272

 

1.4074

 

1.3877

 

1.3681

 

65

 

1.5892

 

1.5695

 

1.5495

 

1.5291

 

1.5086

 

1.4878

 

1.4669

 

1.4459

 

1.4249

 

1.4039

 

66

 

1.6393

 

1.6185

 

1.5974

 

1.5759

 

1.5541

 

1.5321

 

1.5099

 

1.4876

 

1.4652

 

1.4428

 

67

 

1.6931

 

1.6712

 

1.6489

 

1.6262

 

1.6032

 

1.5799

 

1.5564

 

1.5326

 

1.5088

 

1.4849

 

68

 

1.7510

 

1.7280

 

1.7045

 

1.6806

 

1.6562

 

1.6316

 

1.6066

 

1.5814

 

1.5560

 

1.5305

 

69

 

1.8139

 

1.7896

 

1.7649

 

1.7396

 

1.7139

 

1.6878

 

1.6613

 

1.6345

 

1.6075

 

1.5804

 

70

 

1.8824

 

1.8569

 

1.8307

 

1.8041

 

1.7769

 

1.7493

 

1.7212

 

1.6928

 

1.6641

 

1.6352

 

 

25

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

60

 

61

 

62

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

20

 

1.0053

 

1.0049

 

1.0046

 

1.0042

 

1.0039

 

1.0036

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

21

 

1.0057

 

1.0053

 

1.0049

 

1.0045

 

1.0042

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0027

 

22

 

1.0061

 

1.0057

 

1.0053

 

1.0049

 

1.0045

 

1.0041

 

1.0038

 

1.0035

 

1.0032

 

1.0029

 

23

 

1.0066

 

1.0061

 

1.0057

 

1.0052

 

1.0048

 

1.0044

 

1.0041

 

1.0037

 

1.0034

 

1.0031

 

24

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0052

 

1.0048

 

1.0044

 

1.0040

 

1.0037

 

1.0033

 

25

 

1.0078

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0052

 

1.0047

 

1.0043

 

1.0040

 

1.0036

 

26

 

1.0085

 

1.0078

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0051

 

1.0047

 

1.0043

 

1.0039

 

27

 

1.0093

 

1.0085

 

1.0079

 

1.0072

 

1.0066

 

1.0061

 

1.0056

 

1.0051

 

1.0046

 

1.0042

 

28

 

1.0101

 

1.0093

 

1.0086

 

1.0079

 

1.0072

 

1.0066

 

1.0061

 

1.0055

 

1.0050

 

1.0046

 

29

 

1.0111

 

1.0102

 

1.0094

 

1.0086

 

1.0079

 

1.0072

 

1.0066

 

1.0060

 

1.0055

 

1.0050

 

30

 

1.0122

 

1.0112

 

1.0103

 

1.0095

 

1.0087

 

1.0079

 

1.0072

 

1.0066

 

1.0060

 

1.0054

 

31

 

1.0134

 

1.0124

 

1.0114

 

1.0104

 

1.0095

 

1.0087

 

1.0080

 

1.0073

 

1.0066

 

1.0060

 

32

 

1.0148

 

1.0136

 

1.0125

 

1.0115

 

1.0105

 

1.0096

 

1.0088

 

1.0080

 

1.0073

 

1.0066

 

33

 

1.0163

 

1.0151

 

1.0138

 

1.0127

 

1.0116

 

1.0106

 

1.0097

 

1.0088

 

1.0080

 

1.0072

 

34

 

1.0181

 

1.0166

 

1.0153

 

1.0140

 

1.0129

 

1.0118

 

1.0107

 

1.0097

 

1.0088

 

1.0080

 

35

 

1.0200

 

1.0184

 

1.0170

 

1.0156

 

1.0143

 

1.0130

 

1.0119

 

1.0108

 

1.0098

 

1.0089

 

36

 

1.0222

 

1.0204

 

1.0188

 

1.0173

 

1.0158

 

1.0145

 

1.0132

 

1.0120

 

1.0109

 

1.0099

 

37

 

1.0246

 

1.0227

 

1.0209

 

1.0192

 

1.0176

 

1.0161

 

1.0147

 

1.0134

 

1.0121

 

1.0110

 

38

 

1.0273

 

1.0252

 

1.0232

 

1.0213

 

1.0196

 

1.0179

 

1.0164

 

1.0149

 

1.0135

 

1.0123

 

39

 

1.0303

 

1.0280

 

1.0258

 

1.0238

 

1.0218

 

1.0200

 

1.0182

 

1.0166

 

1.0151

 

1.0137

 

40

 

1.0337

 

1.0312

 

1.0288

 

1.0265

 

1.0243

 

1.0223

 

1.0204

 

1.0186

 

1.0169

 

1.0153

 

41

 

1.0375

 

1.0347

 

1.0320

 

1.0295

 

1.0271

 

1.0249

 

1.0228

 

1.0208

 

1.0189

 

1.0172

 

42

 

1.0417

 

1.0386

 

1.0357

 

1.0329

 

1.0303

 

1.0278

 

1.0254

 

1.0232

 

1.0212

 

1.0193

 

43

 

1.0463

 

1.0429

 

1.0397

 

1.0366

 

1.0337

 

1.0310

 

1.0284

 

1.0260

 

1.0237

 

1.0216

 

44

 

1.0514

 

1.0477

 

1.0441

 

1.0408

 

1.0376

 

1.0346

 

1.0317

 

1.0290

 

1.0265

 

1.0241

 

45

 

1.0570

 

1.0529

 

1.0490

 

1.0453

 

1.0418

 

1.0385

 

1.0353

 

1.0324

 

1.0296

 

1.0269

 

46

 

1.0631

 

1.0586

 

1.0543

 

1.0503

 

1.0464

 

1.0427

 

1.0393

 

1.0360

 

1.0329

 

1.0300

 

47

 

1.0697

 

1.0648

 

1.0602

 

1.0557

 

1.0514

 

1.0474

 

1.0436

 

1.0400

 

1.0366

 

1.0334

 

48

 

1.0770

 

1.0716

 

1.0665

 

1.0616

 

1.0569

 

1.0525

 

1.0483

 

1.0444

 

1.0406

 

1.0371

 

49

 

1.0849

 

1.0790

 

1.0734

 

1.0680

 

1.0629

 

1.0581

 

1.0535

 

1.0491

 

1.0450

 

1.0411

 

50

 

1.0935

 

1.0871

 

1.0809

 

1.0751

 

1.0695

 

1.0642

 

1.0591

 

1.0543

 

1.0498

 

1.0455

 

51

 

1.1028

 

1.0959

 

1.0892

 

1.0828

 

1.0766

 

1.0708

 

1.0653

 

1.0600

 

1.0550

 

1.0503

 

52

 

1.1130

 

1.1054

 

1.0982

 

1.0912

 

1.0845

 

1.0781

 

1.0720

 

1.0663

 

1.0608

 

1.0556

 

53

 

1.1242

 

1.1159

 

1.1080

 

1.1004

 

1.0931

 

1.0861

 

1.0794

 

1.0731

 

1.0671

 

1.0614

 

54

 

1.1364

 

1.1274

 

1.1188

 

1.1105

 

1.1025

 

1.0949

 

1.0876

 

1.0807

 

1.0741

 

1.0678

 

55

 

1.1497

 

1.1400

 

1.1306

 

1.1216

 

1.1129

 

1.1046

 

1.0966

 

1.0890

 

1.0818

 

1.0749

 

56

 

1.1643

 

1.1538

 

1.1436

 

1.1338

 

1.1243

 

1.1152

 

1.1065

 

1.0982

 

1.0903

 

1.0828

 

57

 

1.1804

 

1.1690

 

1.1580

 

1.1473

 

1.1370

 

1.1271

 

1.1175

 

1.1084

 

1.0997

 

1.0915

 

58

 

1.1981

 

1.1858

 

1.1738

 

1.1622

 

1.1510

 

1.1402

 

1.1298

 

1.1198

 

1.1103

 

1.1012

 

59

 

1.2175

 

1.2042

 

1.1913

 

1.1787

 

1.1665

 

1.1547

 

1.1434

 

1.1325

 

1.1221

 

1.1121

 

60

 

1.2390

 

1.2246

 

1.2106

 

1.1970

 

1.1837

 

1.1709

 

1.1585

 

1.1466

 

1.1352

 

1.1243

 

61

 

1.2626

 

1.2471

 

1.2320

 

1.2172

 

1.2028

 

1.1889

 

1.1754

 

1.1624

 

1.1499

 

1.1380

 

62

 

1.2886

 

1.2720

 

1.2556

 

1.2396

 

1.2241

 

1.2089

 

1.1942

 

1.1800

 

1.1664

 

1.1533

 

63

 

1.3172

 

1.2993

 

1.2817

 

1.2644

 

1.2475

 

1.2311

 

1.2151

 

1.1997

 

1.1847

 

1.1704

 

64

 

1.3487

 

1.3294

 

1.3104

 

1.2918

 

1.2735

 

1.2557

 

1.2383

 

1.2215

 

1.2051

 

1.1894

 

65

 

1.3830

 

1.3623

 

1.3419

 

1.3218

 

1.3021

 

1.2827

 

1.2639

 

1.2456

 

1.2278

 

1.2106

 

66

 

1.4204

 

1.3983

 

1.3763

 

1.3547

 

1.3334

 

1.3125

 

1.2920

 

1.2721

 

1.2527

 

1.2340

 

67

 

1.4610

 

1.4373

 

1.4137

 

1.3904

 

1.3674

 

1.3449

 

1.3227

 

1.3011

 

1.2801

 

1.2596

 

68

 

1.5050

 

1.4796

 

1.4544

 

1.4294

 

1.4046

 

1.3803

 

1.3564

 

1.3329

 

1.3101

 

1.2878

 

69

 

1.5532

 

1.5261

 

1.4990

 

1.4722

 

1.4456

 

1.4193

 

1.3935

 

1.3681

 

1.3433

 

1.3191

 

70

 

1.6062

 

1.5772

 

1.5482

 

1.5194

 

1.4908

 

1.4625

 

1.4346

 

1.4072

 

1.3803

 

1.3540

 

 

26

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

20

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

21

 

1.0025

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

1.0011

 

22

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

23

 

1.0028

 

1.0026

 

1.0024

 

1.0021

 

1.0019

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

24

 

1.0030

 

1.0028

 

1.0025

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

1.0013

 

25

 

1.0033

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

26

 

1.0035

 

1.0032

 

1.0029

 

1.0026

 

1.0024

 

1.0022

 

1.0019

 

1.0018

 

1.0016

 

1.0014

 

27

 

1.0038

 

1.0035

 

1.0031

 

1.0028

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

28

 

1.0041

 

1.0038

 

1.0034

 

1.0031

 

1.0028

 

1.0025

 

1.0023

 

1.0020

 

1.0018

 

1.0016

 

29

 

1.0045

 

1.0041

 

1.0037

 

1.0033

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

30

 

1.0049

 

1.0045

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

31

 

1.0054

 

1.0049

 

1.0044

 

1.0040

 

1.0036

 

1.0032

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

32

 

1.0059

 

1.0054

 

1.0048

 

1.0044

 

1.0039

 

1.0035

 

1.0032

 

1.0028

 

1.0025

 

1.0023

 

33

 

1.0065

 

1.0059

 

1.0053

 

1.0048

 

1.0043

 

1.0039

 

1.0035

 

1.0031

 

1.0028

 

1.0025

 

34

 

1.0072

 

1.0065

 

1.0059

 

1.0053

 

1.0047

 

1.0043

 

1.0038

 

1.0034

 

1.0031

 

1.0027

 

35

 

1.0080

 

1.0072

 

1.0065

 

1.0059

 

1.0053

 

1.0047

 

1.0042

 

1.0038

 

1.0034

 

1.0030

 

36

 

1.0089

 

1.0080

 

1.0072

 

1.0065

 

1.0058

 

1.0052

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

37

 

1.0099

 

1.0090

 

1.0081

 

1.0072

 

1.0065

 

1.0058

 

1.0052

 

1.0047

 

1.0042

 

1.0037

 

38

 

1.0111

 

1.0100

 

1.0090

 

1.0081

 

1.0073

 

1.0065

 

1.0058

 

1.0052

 

1.0047

 

1.0041

 

39

 

1.0124

 

1.0112

 

1.0101

 

1.0091

 

1.0081

 

1.0073

 

1.0065

 

1.0058

 

1.0052

 

1.0046

 

40

 

1.0139

 

1.0125

 

1.0113

 

1.0102

 

1.0091

 

1.0082

 

1.0073

 

1.0066

 

1.0059

 

1.0052

 

41

 

1.0156

 

1.0141

 

1.0127

 

1.0114

 

1.0103

 

1.0092

 

1.0083

 

1.0074

 

1.0066

 

1.0059

 

42

 

1.0175

 

1.0158

 

1.0143

 

1.0128

 

1.0116

 

1.0104

 

1.0093

 

1.0084

 

1.0075

 

1.0067

 

43

 

1.0196

 

1.0177

 

1.0160

 

1.0144

 

1.0130

 

1.0117

 

1.0105

 

1.0094

 

1.0085

 

1.0076

 

44

 

1.0219

 

1.0199

 

1.0180

 

1.0162

 

1.0146

 

1.0132

 

1.0118

 

1.0106

 

1.0095

 

1.0085

 

45

 

1.0245

 

1.0222

 

1.0201

 

1.0182

 

1.0164

 

1.0148

 

1.0133

 

1.0120

 

1.0107

 

1.0096

 

46

 

1.0273

 

1.0248

 

1.0225

 

1.0203

 

1.0184

 

1.0166

 

1.0149

 

1.0134

 

1.0121

 

1.0108

 

47

 

1.0304

 

1.0276

 

1.0250

 

1.0227

 

1.0205

 

1.0185

 

1.0167

 

1.0150

 

1.0135

 

1.0121

 

48

 

1.0338

 

1.0307

 

1.0279

 

1.0252

 

1.0228

 

1.0206

 

1.0186

 

1.0168

 

1.0151

 

1.0136

 

49

 

1.0375

 

1.0341

 

1.0309

 

1.0280

 

1.0254

 

1.0229

 

1.0207

 

1.0187

 

1.0168

 

1.0151

 

50

 

1.0415

 

1.0378

 

1.0343

 

1.0311

 

1.0282

 

1.0255

 

1.0230

 

1.0207

 

1.0187

 

1.0168

 

51

 

1.0459

 

1.0418

 

1.0380

 

1.0345

 

1.0312

 

1.0282

 

1.0255

 

1.0230

 

1.0207

 

1.0187

 

52

 

1.0508

 

1.0462

 

1.0420

 

1.0381

 

1.0346

 

1.0313

 

1.0283

 

1.0255

 

1.0230

 

1.0207

 

53

 

1.0561

 

1.0511

 

1.0465

 

1.0422

 

1.0382

 

1.0346

 

1.0313

 

1.0282

 

1.0254

 

1.0229

 

54

 

1.0620

 

1.0565

 

1.0514

 

1.0466

 

1.0423

 

1.0383

 

1.0346

 

1.0312

 

1.0282

 

1.0254

 

55

 

1.0685

 

1.0624

 

1.0568

 

1.0516

 

1.0468

 

1.0424

 

1.0383

 

1.0346

 

1.0312

 

1.0281

 

56

 

1.0757

 

1.0690

 

1.0628

 

1.0571

 

1.0518

 

1.0469

 

1.0424

 

1.0383

 

1.0345

 

1.0311

 

57

 

1.0837

 

1.0763

 

1.0695

 

1.0632

 

1.0574

 

1.0520

 

1.0470

 

1.0425

 

1.0383

 

1.0345

 

58

 

1.0926

 

1.0846

 

1.0771

 

1.0701

 

1.0636

 

1.0577

 

1.0522

 

1.0471

 

1.0425

 

1.0383

 

59

 

1.1027

 

1.0938

 

1.0855

 

1.0778

 

1.0707

 

1.0641

 

1.0580

 

1.0524

 

1.0473

 

1.0426

 

60

 

1.1139

 

1.1042

 

1.0950

 

1.0865

 

1.0786

 

1.0714

 

1.0646

 

1.0584

 

1.0528

 

1.0476

 

61

 

1.1266

 

1.1158

 

1.1058

 

1.0964

 

1.0877

 

1.0796

 

1.0721

 

1.0653

 

1.0589

 

1.0532

 

62

 

1.1408

 

1.1289

 

1.1178

 

1.1075

 

1.0978

 

1.0889

 

1.0806

 

1.0730

 

1.0660

 

1.0596

 

63

 

1.1567

 

1.1436

 

1.1314

 

1.1200

 

1.1093

 

1.0994

 

1.0903

 

1.0818

 

1.0740

 

1.0668

 

64

 

1.1744

 

1.1601

 

1.1466

 

1.1340

 

1.1223

 

1.1113

 

1.1011

 

1.0917

 

1.0831

 

1.0751

 

65

 

1.1941

 

1.1784

 

1.1636

 

1.1497

 

1.1367

 

1.1246

 

1.1134

 

1.1029

 

1.0933

 

1.0844

 

66

 

1.2160

 

1.1987

 

1.1825

 

1.1672

 

1.1529

 

1.1395

 

1.1270

 

1.1154

 

1.1047

 

1.0949

 

67

 

1.2399

 

1.2211

 

1.2032

 

1.1864

 

1.1707

 

1.1559

 

1.1421

 

1.1293

 

1.1174

 

1.1065

 

68

 

1.2663

 

1.2457

 

1.2262

 

1.2077

 

1.1904

 

1.1741

 

1.1589

 

1.1448

 

1.1316

 

1.1194

 

69

 

1.2957

 

1.2732

 

1.2518

 

1.2316

 

1.2125

 

1.1946

 

1.1778

 

1.1621

 

1.1476

 

1.1341

 

70

 

1.3285

 

1.3039

 

1.2805

 

1.2583

 

1.2374

 

1.2177

 

1.1992

 

1.1819

 

1.1657

 

1.1507

 

 

27

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

80

 

81

 

82

 

83

 

84

 

85

 

86

 

87

 

88

 

89

 

20

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

21

 

1.0009

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

1.0004

 

22

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

23

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

24

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

25

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

26

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

27

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

28

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0005

 

29

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

30

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

31

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

32

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

33

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

34

 

1.0024

 

1.0022

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0008

 

35

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

36

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

37

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

38

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0012

 

39

 

1.0041

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

40

 

1.0047

 

1.0041

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0018

 

1.0015

 

41

 

1.0053

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

1.0017

 

42

 

1.0060

 

1.0053

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0020

 

43

 

1.0068

 

1.0060

 

1.0054

 

1.0048

 

1.0042

 

1.0038

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

44

 

1.0076

 

1.0068

 

1.0061

 

1.0054

 

1.0048

 

1.0043

 

1.0038

 

1.0033

 

1.0029

 

1.0026

 

45

 

1.0086

 

1.0077

 

1.0069

 

1.0061

 

1.0054

 

1.0048

 

1.0043

 

1.0038

 

1.0033

 

1.0029

 

46

 

1.0097

 

1.0087

 

1.0077

 

1.0069

 

1.0062

 

1.0055

 

1.0049

 

1.0043

 

1.0038

 

1.0033

 

47

 

1.0109

 

1.0097

 

1.0087

 

1.0078

 

1.0069

 

1.0062

 

1.0055

 

1.0048

 

1.0043

 

1.0038

 

48

 

1.0122

 

1.0109

 

1.0098

 

1.0087

 

1.0078

 

1.0069

 

1.0061

 

1.0054

 

1.0048

 

1.0043

 

49

 

1.0136

 

1.0122

 

1.0109

 

1.0097

 

1.0087

 

1.0077

 

1.0069

 

1.0061

 

1.0054

 

1.0048

 

50

 

1.0151

 

1.0135

 

1.0121

 

1.0109

 

1.0097

 

1.0086

 

1.0077

 

1.0068

 

1.0060

 

1.0053

 

51

 

1.0168

 

1.0151

 

1.0135

 

1.0121

 

1.0108

 

1.0096

 

1.0086

 

1.0076

 

1.0067

 

1.0060

 

52

 

1.0186

 

1.0167

 

1.0150

 

1.0134

 

1.0120

 

1.0107

 

1.0095

 

1.0085

 

1.0075

 

1.0066

 

53

 

1.0206

 

1.0185

 

1.0166

 

1.0149

 

1.0133

 

1.0119

 

1.0106

 

1.0094

 

1.0083

 

1.0074

 

54

 

1.0228

 

1.0205

 

1.0184

 

1.0165

 

1.0147

 

1.0131

 

1.0117

 

1.0104

 

1.0092

 

1.0082

 

55

 

1.0253

 

1.0227

 

1.0204

 

1.0182

 

1.0163

 

1.0146

 

1.0130

 

1.0115

 

1.0102

 

1.0090

 

56

 

1.0280

 

1.0251

 

1.0226

 

1.0202

 

1.0181

 

1.0161

 

1.0144

 

1.0128

 

1.0113

 

1.0100

 

57

 

1.0310

 

1.0279

 

1.0250

 

1.0224

 

1.0200

 

1.0179

 

1.0159

 

1.0142

 

1.0126

 

1.0111

 

58

 

1.0345

 

1.0310

 

1.0278

 

1.0249

 

1.0223

 

1.0199

 

1.0177

 

1.0157

 

1.0139

 

1.0123

 

59

 

1.0384

 

1.0345

 

1.0309

 

1.0277

 

1.0248

 

1.0221

 

1.0197

 

1.0175

 

1.0155

 

1.0137

 

60

 

1.0428

 

1.0385

 

1.0345

 

1.0310

 

1.0277

 

1.0247

 

1.0220

 

1.0196

 

1.0173

 

1.0153

 

61

 

1.0479

 

1.0431

 

1.0387

 

1.0347

 

1.0310

 

1.0277

 

1.0247

 

1.0219

 

1.0194

 

1.0172

 

62

 

1.0537

 

1.0483

 

1.0434

 

1.0389

 

1.0348

 

1.0311

 

1.0277

 

1.0246

 

1.0219

 

1.0193

 

63

 

1.0603

 

1.0543

 

1.0488

 

1.0438

 

1.0392

 

1.0350

 

1.0312

 

1.0278

 

1.0247

 

1.0218

 

64

 

1.0678

 

1.0611

 

1.0549

 

1.0493

 

1.0442

 

1.0395

 

1.0353

 

1.0314

 

1.0279

 

1.0247

 

65

 

1.0763

 

1.0688

 

1.0619

 

1.0556

 

1.0499

 

1.0447

 

1.0399

 

1.0355

 

1.0316

 

1.0280

 

66

 

1.0858

 

1.0774

 

1.0698

 

1.0628

 

1.0563

 

1.0504

 

1.0451

 

1.0402

 

1.0357

 

1.0317

 

67

 

1.0964

 

1.0871

 

1.0785

 

1.0707

 

1.0635

 

1.0569

 

1.0509

 

1.0454

 

1.0404

 

1.0358

 

68

 

1.1082

 

1.0978

 

1.0883

 

1.0796

 

1.0715

 

1.0641

 

1.0574

 

1.0512

 

1.0456

 

1.0405

 

69

 

1.1216

 

1.1101

 

1.0994

 

1.0897

 

1.0807

 

1.0724

 

1.0648

 

1.0579

 

1.0516

 

1.0458

 

70

 

1.1369

 

1.1240

 

1.1122

 

1.1013

 

1.0912

 

1.0819

 

1.0734

 

1.0657

 

1.0585

 

1.0521

 

 

28

--------------------------------------------------------------------------------


 

Table A
Factors to Convert a 50% Joint and Survivor Annuity to a Life Annuity

 

Supplemental Retirement Plan for Top Management

 

Equivalent Benefit Payable Under Single Life Annuity Option for Each $1.00 of
Life Annuity Otherwise Payable

 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

27

 

28

 

29

 

20

 

1.0243

 

1.0234

 

1.0226

 

1.0217

 

1.0208

 

1.0200

 

1.0192

 

1.0184

 

1.0176

 

1.0168

 

21

 

1.0262

 

1.0253

 

1.0244

 

1.0234

 

1.0225

 

1.0216

 

1.0208

 

1.0199

 

1.0190

 

1.0182

 

22

 

1.0283

 

1.0273

 

1.0263

 

1.0253

 

1.0244

 

1.0234

 

1.0225

 

1.0216

 

1.0206

 

1.0198

 

23

 

1.0305

 

1.0294

 

1.0284

 

1.0274

 

1.0264

 

1.0253

 

1.0243

 

1.0234

 

1.0224

 

1.0214

 

24

 

1.0328

 

1.0317

 

1.0306

 

1.0296

 

1.0285

 

1.0274

 

1.0264

 

1.0253

 

1.0243

 

1.0233

 

25

 

1.0353

 

1.0342

 

1.0331

 

1.0319

 

1.0308

 

1.0297

 

1.0285

 

1.0274

 

1.0263

 

1.0252

 

26

 

1.0380

 

1.0369

 

1.0357

 

1.0345

 

1.0333

 

1.0321

 

1.0309

 

1.0297

 

1.0285

 

1.0274

 

27

 

1.0409

 

1.0397

 

1.0384

 

1.0372

 

1.0359

 

1.0347

 

1.0334

 

1.0322

 

1.0309

 

1.0297

 

28

 

1.0440

 

1.0427

 

1.0414

 

1.0401

 

1.0388

 

1.0375

 

1.0362

 

1.0348

 

1.0335

 

1.0322

 

29

 

1.0473

 

1.0460

 

1.0446

 

1.0432

 

1.0419

 

1.0405

 

1.0391

 

1.0377

 

1.0363

 

1.0349

 

30

 

1.0508

 

1.0494

 

1.0480

 

1.0466

 

1.0451

 

1.0437

 

1.0422

 

1.0408

 

1.0393

 

1.0379

 

31

 

1.0546

 

1.0531

 

1.0517

 

1.0502

 

1.0487

 

1.0471

 

1.0456

 

1.0441

 

1.0426

 

1.0410

 

32

 

1.0586

 

1.0571

 

1.0555

 

1.0540

 

1.0524

 

1.0508

 

1.0493

 

1.0476

 

1.0460

 

1.0444

 

33

 

1.0628

 

1.0613

 

1.0597

 

1.0581

 

1.0565

 

1.0548

 

1.0531

 

1.0515

 

1.0498

 

1.0481

 

34

 

1.0674

 

1.0658

 

1.0641

 

1.0625

 

1.0608

 

1.0590

 

1.0573

 

1.0556

 

1.0538

 

1.0520

 

35

 

1.0722

 

1.0705

 

1.0689

 

1.0671

 

1.0654

 

1.0636

 

1.0618

 

1.0599

 

1.0581

 

1.0562

 

36

 

1.0773

 

1.0756

 

1.0739

 

1.0721

 

1.0703

 

1.0684

 

1.0665

 

1.0646

 

1.0627

 

1.0608

 

37

 

1.0828

 

1.0811

 

1.0793

 

1.0774

 

1.0755

 

1.0736

 

1.0716

 

1.0697

 

1.0677

 

1.0656

 

38

 

1.0886

 

1.0868

 

1.0850

 

1.0831

 

1.0811

 

1.0791

 

1.0771

 

1.0750

 

1.0730

 

1.0708

 

39

 

1.0949

 

1.0930

 

1.0911

 

1.0891

 

1.0871

 

1.0850

 

1.0829

 

1.0808

 

1.0786

 

1.0764

 

40

 

1.1015

 

1.0995

 

1.0976

 

1.0955

 

1.0935

 

1.0913

 

1.0892

 

1.0870

 

1.0847

 

1.0824

 

41

 

1.1085

 

1.1065

 

1.1045

 

1.1024

 

1.1003

 

1.0981

 

1.0958

 

1.0935

 

1.0912

 

1.0888

 

42

 

1.1160

 

1.1140

 

1.1119

 

1.1097

 

1.1075

 

1.1052

 

1.1029

 

1.1006

 

1.0981

 

1.0957

 

43

 

1.1239

 

1.1218

 

1.1197

 

1.1175

 

1.1152

 

1.1129

 

1.1105

 

1.1080

 

1.1055

 

1.1030

 

44

 

1.1323

 

1.1302

 

1.1280

 

1.1257

 

1.1234

 

1.1210

 

1.1185

 

1.1160

 

1.1134

 

1.1107

 

45

 

1.1412

 

1.1390

 

1.1368

 

1.1344

 

1.1320

 

1.1295

 

1.1270

 

1.1244

 

1.1217

 

1.1190

 

46

 

1.1506

 

1.1484

 

1.1460

 

1.1436

 

1.1412

 

1.1386

 

1.1360

 

1.1333

 

1.1305

 

1.1277

 

47

 

1.1605

 

1.1582

 

1.1558

 

1.1534

 

1.1508

 

1.1482

 

1.1455

 

1.1427

 

1.1399

 

1.1369

 

48

 

1.1710

 

1.1686

 

1.1662

 

1.1637

 

1.1610

 

1.1583

 

1.1556

 

1.1527

 

1.1497

 

1.1467

 

49

 

1.1821

 

1.1796

 

1.1771

 

1.1745

 

1.1718

 

1.1690

 

1.1662

 

1.1632

 

1.1602

 

1.1571

 

50

 

1.1937

 

1.1912

 

1.1887

 

1.1860

 

1.1832

 

1.1804

 

1.1774

 

1.1744

 

1.1712

 

1.1680

 

51

 

1.2061

 

1.2035

 

1.2009

 

1.1981

 

1.1953

 

1.1923

 

1.1893

 

1.1862

 

1.1830

 

1.1796

 

52

 

1.2191

 

1.2165

 

1.2138

 

1.2110

 

1.2080

 

1.2050

 

1.2019

 

1.1987

 

1.1954

 

1.1919

 

53

 

1.2330

 

1.2303

 

1.2275

 

1.2246

 

1.2216

 

1.2185

 

1.2152

 

1.2119

 

1.2085

 

1.2050

 

54

 

1.2476

 

1.2449

 

1.2420

 

1.2390

 

1.2359

 

1.2327

 

1.2294

 

1.2260

 

1.2225

 

1.2188

 

55

 

1.2632

 

1.2604

 

1.2574

 

1.2543

 

1.2512

 

1.2479

 

1.2445

 

1.2410

 

1.2373

 

1.2336

 

56

 

1.2798

 

1.2769

 

1.2738

 

1.2707

 

1.2674

 

1.2640

 

1.2605

 

1.2569

 

1.2532

 

1.2493

 

57

 

1.2975

 

1.2945

 

1.2914

 

1.2881

 

1.2848

 

1.2813

 

1.2777

 

1.2739

 

1.2701

 

1.2661

 

58

 

1.3164

 

1.3133

 

1.3101

 

1.3068

 

1.3033

 

1.2997

 

1.2960

 

1.2922

 

1.2882

 

1.2841

 

59

 

1.3367

 

1.3335

 

1.3302

 

1.3268

 

1.3232

 

1.3195

 

1.3157

 

1.3117

 

1.3076

 

1.3033

 

60

 

1.3585

 

1.3552

 

1.3518

 

1.3483

 

1.3446

 

1.3408

 

1.3368

 

1.3327

 

1.3285

 

1.3241

 

61

 

1.3820

 

1.3786

 

1.3750

 

1.3714

 

1.3676

 

1.3636

 

1.3595

 

1.3553

 

1.3509

 

1.3464

 

62

 

1.4072

 

1.4037

 

1.4000

 

1.3962

 

1.3923

 

1.3882

 

1.3840

 

1.3796

 

1.3751

 

1.3704

 

63

 

1.4343

 

1.4307

 

1.4269

 

1.4230

 

1.4190

 

1.4148

 

1.4104

 

1.4058

 

1.4011

 

1.3963

 

64

 

1.4636

 

1.4598

 

1.4559

 

1.4519

 

1.4477

 

1.4433

 

1.4388

 

1.4341

 

1.4292

 

1.4241

 

65

 

1.4950

 

1.4911

 

1.4871

 

1.4829

 

1.4785

 

1.4740

 

1.4693

 

1.4644

 

1.4593

 

1.4541

 

66

 

1.5287

 

1.5247

 

1.5205

 

1.5161

 

1.5116

 

1.5069

 

1.5020

 

1.4969

 

1.4917

 

1.4862

 

67

 

1.5647

 

1.5605

 

1.5562

 

1.5516

 

1.5469

 

1.5421

 

1.5370

 

1.5317

 

1.5263

 

1.5206

 

68

 

1.6033

 

1.5989

 

1.5944

 

1.5897

 

1.5848

 

1.5798

 

1.5745

 

1.5690

 

1.5634

 

1.5575

 

69

 

1.6450

 

1.6405

 

1.6358

 

1.6309

 

1.6258

 

1.6205

 

1.6150

 

1.6093

 

1.6034

 

1.5973

 

70

 

1.6903

 

1.6856

 

1.6807

 

1.6756

 

1.6703

 

1.6648

 

1.6591

 

1.6531

 

1.6470

 

1.6406

 

 

29

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

20

 

1.0160

 

1.0153

 

1.0146

 

1.0139

 

1.0132

 

1.0126

 

1.0119

 

1.0113

 

1.0107

 

1.0102

 

21

 

1.0174

 

1.0166

 

1.0158

 

1.0151

 

1.0143

 

1.0136

 

1.0130

 

1.0123

 

1.0117

 

1.0110

 

22

 

1.0189

 

1.0180

 

1.0172

 

1.0164

 

1.0156

 

1.0148

 

1.0141

 

1.0134

 

1.0127

 

1.0120

 

23

 

1.0205

 

1.0196

 

1.0187

 

1.0178

 

1.0170

 

1.0161

 

1.0153

 

1.0146

 

1.0138

 

1.0131

 

24

 

1.0223

 

1.0213

 

1.0203

 

1.0194

 

1.0185

 

1.0176

 

1.0167

 

1.0159

 

1.0150

 

1.0143

 

25

 

1.0242

 

1.0231

 

1.0221

 

1.0211

 

1.0201

 

1.0191

 

1.0182

 

1.0173

 

1.0164

 

1.0156

 

26

 

1.0262

 

1.0251

 

1.0240

 

1.0229

 

1.0219

 

1.0208

 

1.0198

 

1.0189

 

1.0179

 

1.0170

 

27

 

1.0285

 

1.0273

 

1.0261

 

1.0250

 

1.0238

 

1.0227

 

1.0216

 

1.0206

 

1.0195

 

1.0185

 

28

 

1.0309

 

1.0297

 

1.0284

 

1.0272

 

1.0259

 

1.0247

 

1.0236

 

1.0224

 

1.0213

 

1.0203

 

29

 

1.0336

 

1.0322

 

1.0309

 

1.0295

 

1.0282

 

1.0270

 

1.0257

 

1.0245

 

1.0233

 

1.0221

 

30

 

1.0364

 

1.0350

 

1.0336

 

1.0321

 

1.0308

 

1.0294

 

1.0280

 

1.0267

 

1.0254

 

1.0242

 

31

 

1.0395

 

1.0380

 

1.0365

 

1.0350

 

1.0335

 

1.0320

 

1.0306

 

1.0292

 

1.0278

 

1.0264

 

32

 

1.0428

 

1.0412

 

1.0396

 

1.0380

 

1.0364

 

1.0349

 

1.0333

 

1.0318

 

1.0303

 

1.0289

 

33

 

1.0464

 

1.0447

 

1.0430

 

1.0413

 

1.0396

 

1.0380

 

1.0363

 

1.0347

 

1.0331

 

1.0316

 

34

 

1.0502

 

1.0484

 

1.0466

 

1.0449

 

1.0431

 

1.0413

 

1.0396

 

1.0378

 

1.0361

 

1.0345

 

35

 

1.0543

 

1.0525

 

1.0506

 

1.0487

 

1.0468

 

1.0449

 

1.0431

 

1.0413

 

1.0394

 

1.0377

 

36

 

1.0588

 

1.0568

 

1.0548

 

1.0528

 

1.0509

 

1.0489

 

1.0469

 

1.0450

 

1.0430

 

1.0411

 

37

 

1.0636

 

1.0615

 

1.0594

 

1.0573

 

1.0552

 

1.0531

 

1.0510

 

1.0490

 

1.0469

 

1.0449

 

38

 

1.0687

 

1.0665

 

1.0643

 

1.0621

 

1.0599

 

1.0577

 

1.0555

 

1.0533

 

1.0511

 

1.0490

 

39

 

1.0742

 

1.0719

 

1.0696

 

1.0673

 

1.0650

 

1.0627

 

1.0603

 

1.0580

 

1.0557

 

1.0534

 

40

 

1.0801

 

1.0777

 

1.0753

 

1.0729

 

1.0705

 

1.0680

 

1.0656

 

1.0631

 

1.0606

 

1.0582

 

41

 

1.0864

 

1.0839

 

1.0814

 

1.0789

 

1.0763

 

1.0738

 

1.0712

 

1.0686

 

1.0660

 

1.0634

 

42

 

1.0931

 

1.0906

 

1.0880

 

1.0853

 

1.0827

 

1.0800

 

1.0772

 

1.0745

 

1.0718

 

1.0690

 

43

 

1.1003

 

1.0977

 

1.0950

 

1.0922

 

1.0894

 

1.0866

 

1.0838

 

1.0809

 

1.0780

 

1.0751

 

44

 

1.1080

 

1.1052

 

1.1024

 

1.0995

 

1.0966

 

1.0937

 

1.0907

 

1.0877

 

1.0847

 

1.0816

 

45

 

1.1161

 

1.1133

 

1.1103

 

1.1074

 

1.1043

 

1.1012

 

1.0981

 

1.0950

 

1.0918

 

1.0886

 

46

 

1.1248

 

1.1218

 

1.1188

 

1.1157

 

1.1125

 

1.1093

 

1.1060

 

1.1027

 

1.0994

 

1.0960

 

47

 

1.1339

 

1.1308

 

1.1277

 

1.1245

 

1.1212

 

1.1178

 

1.1144

 

1.1110

 

1.1075

 

1.1040

 

48

 

1.1436

 

1.1404

 

1.1371

 

1.1338

 

1.1304

 

1.1269

 

1.1234

 

1.1198

 

1.1161

 

1.1124

 

49

 

1.1539

 

1.1506

 

1.1472

 

1.1437

 

1.1402

 

1.1366

 

1.1329

 

1.1291

 

1.1253

 

1.1214

 

50

 

1.1647

 

1.1613

 

1.1578

 

1.1542

 

1.1505

 

1.1468

 

1.1429

 

1.1390

 

1.1351

 

1.1310

 

51

 

1.1762

 

1.1727

 

1.1691

 

1.1654

 

1.1615

 

1.1576

 

1.1537

 

1.1496

 

1.1454

 

1.1412

 

52

 

1.1884

 

1.1848

 

1.1810

 

1.1772

 

1.1732

 

1.1692

 

1.1650

 

1.1608

 

1.1565

 

1.1521

 

53

 

1.2013

 

1.1976

 

1.1937

 

1.1897

 

1.1856

 

1.1815

 

1.1772

 

1.1728

 

1.1683

 

1.1637

 

54

 

1.2151

 

1.2112

 

1.2072

 

1.2031

 

1.1989

 

1.1945

 

1.1901

 

1.1855

 

1.1808

 

1.1761

 

55

 

1.2297

 

1.2257

 

1.2216

 

1.2173

 

1.2129

 

1.2085

 

1.2038

 

1.1991

 

1.1942

 

1.1893

 

56

 

1.2453

 

1.2412

 

1.2369

 

1.2325

 

1.2280

 

1.2233

 

1.2185

 

1.2136

 

1.2086

 

1.2034

 

57

 

1.2620

 

1.2577

 

1.2533

 

1.2487

 

1.2441

 

1.2392

 

1.2343

 

1.2292

 

1.2239

 

1.2186

 

58

 

1.2798

 

1.2754

 

1.2708

 

1.2661

 

1.2613

 

1.2563

 

1.2511

 

1.2459

 

1.2404

 

1.2348

 

59

 

1.2989

 

1.2944

 

1.2897

 

1.2848

 

1.2798

 

1.2746

 

1.2693

 

1.2638

 

1.2581

 

1.2523

 

60

 

1.3195

 

1.3148

 

1.3099

 

1.3049

 

1.2997

 

1.2943

 

1.2888

 

1.2831

 

1.2772

 

1.2712

 

61

 

1.3416

 

1.3368

 

1.3317

 

1.3265

 

1.3211

 

1.3156

 

1.3098

 

1.3039

 

1.2978

 

1.2915

 

62

 

1.3655

 

1.3604

 

1.3552

 

1.3498

 

1.3442

 

1.3384

 

1.3325

 

1.3263

 

1.3200

 

1.3135

 

63

 

1.3912

 

1.3860

 

1.3805

 

1.3749

 

1.3691

 

1.3631

 

1.3569

 

1.3506

 

1.3440

 

1.3372

 

64

 

1.4189

 

1.4134

 

1.4078

 

1.4020

 

1.3960

 

1.3897

 

1.3833

 

1.3767

 

1.3698

 

1.3627

 

65

 

1.4486

 

1.4430

 

1.4372

 

1.4311

 

1.4249

 

1.4184

 

1.4117

 

1.4048

 

1.3976

 

1.3902

 

66

 

1.4806

 

1.4747

 

1.4687

 

1.4624

 

1.4558

 

1.4491

 

1.4421

 

1.4349

 

1.4275

 

1.4198

 

67

 

1.5147

 

1.5086

 

1.5023

 

1.4958

 

1.4890

 

1.4820

 

1.4747

 

1.4672

 

1.4595

 

1.4514

 

68

 

1.5513

 

1.5450

 

1.5384

 

1.5316

 

1.5245

 

1.5172

 

1.5097

 

1.5018

 

1.4938

 

1.4854

 

69

 

1.5909

 

1.5843

 

1.5775

 

1.5703

 

1.5630

 

1.5554

 

1.5475

 

1.5393

 

1.5308

 

1.5221

 

70

 

1.6339

 

1.6270

 

1.6199

 

1.6124

 

1.6048

 

1.5968

 

1.5885

 

1.5800

 

1.5712

 

1.5620

 

 

30

--------------------------------------------------------------------------------


 

Equivalent Benefit Payable Under Single Life Annuity Option for Each $1.00
Otherwise Payable

 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

47

 

48

 

49

 

20

 

1.0096

 

1.0091

 

1.0086

 

1.0081

 

1.0076

 

1.0072

 

1.0068

 

1.0064

 

1.0060

 

1.0056

 

21

 

1.0104

 

1.0099

 

1.0093

 

1.0088

 

1.0083

 

1.0078

 

1.0074

 

1.0069

 

1.0065

 

1.0061

 

22

 

1.0114

 

1.0107

 

1.0102

 

1.0096

 

1.0090

 

1.0085

 

1.0080

 

1.0075

 

1.0071

 

1.0066

 

23

 

1.0124

 

1.0117

 

1.0111

 

1.0104

 

1.0098

 

1.0093

 

1.0087

 

1.0082

 

1.0077

 

1.0072

 

24

 

1.0135

 

1.0128

 

1.0121

 

1.0114

 

1.0107

 

1.0101

 

1.0095

 

1.0089

 

1.0084

 

1.0079

 

25

 

1.0147

 

1.0139

 

1.0132

 

1.0124

 

1.0117

 

1.0110

 

1.0104

 

1.0098

 

1.0092

 

1.0086

 

26

 

1.0161

 

1.0152

 

1.0144

 

1.0136

 

1.0128

 

1.0121

 

1.0113

 

1.0107

 

1.0100

 

1.0094

 

27

 

1.0176

 

1.0166

 

1.0157

 

1.0149

 

1.0140

 

1.0132

 

1.0124

 

1.0117

 

1.0110

 

1.0103

 

28

 

1.0192

 

1.0182

 

1.0172

 

1.0163

 

1.0153

 

1.0145

 

1.0136

 

1.0128

 

1.0120

 

1.0113

 

29

 

1.0210

 

1.0199

 

1.0188

 

1.0178

 

1.0168

 

1.0158

 

1.0149

 

1.0140

 

1.0132

 

1.0124

 

30

 

1.0230

 

1.0218

 

1.0206

 

1.0195

 

1.0184

 

1.0174

 

1.0164

 

1.0154

 

1.0145

 

1.0136

 

31

 

1.0251

 

1.0238

 

1.0226

 

1.0214

 

1.0202

 

1.0190

 

1.0180

 

1.0169

 

1.0159

 

1.0149

 

32

 

1.0275

 

1.0261

 

1.0247

 

1.0234

 

1.0221

 

1.0209

 

1.0197

 

1.0186

 

1.0175

 

1.0164

 

33

 

1.0300

 

1.0285

 

1.0271

 

1.0257

 

1.0243

 

1.0229

 

1.0216

 

1.0204

 

1.0192

 

1.0180

 

34

 

1.0328

 

1.0312

 

1.0297

 

1.0281

 

1.0266

 

1.0252

 

1.0238

 

1.0224

 

1.0211

 

1.0198

 

35

 

1.0359

 

1.0342

 

1.0325

 

1.0308

 

1.0292

 

1.0276

 

1.0261

 

1.0247

 

1.0232

 

1.0219

 

36

 

1.0392

 

1.0374

 

1.0356

 

1.0338

 

1.0320

 

1.0304

 

1.0287

 

1.0271

 

1.0256

 

1.0241

 

37

 

1.0429

 

1.0409

 

1.0389

 

1.0370

 

1.0351

 

1.0333

 

1.0315

 

1.0298

 

1.0281

 

1.0265

 

38

 

1.0468

 

1.0447

 

1.0426

 

1.0405

 

1.0385

 

1.0366

 

1.0346

 

1.0328

 

1.0310

 

1.0292

 

39

 

1.0511

 

1.0488

 

1.0466

 

1.0444

 

1.0422

 

1.0401

 

1.0381

 

1.0360

 

1.0341

 

1.0321

 

40

 

1.0558

 

1.0534

 

1.0510

 

1.0486

 

1.0463

 

1.0440

 

1.0418

 

1.0396

 

1.0375

 

1.0354

 

41

 

1.0608

 

1.0583

 

1.0557

 

1.0532

 

1.0507

 

1.0483

 

1.0459

 

1.0435

 

1.0412

 

1.0390

 

42

 

1.0663

 

1.0636

 

1.0609

 

1.0582

 

1.0555

 

1.0529

 

1.0503

 

1.0478

 

1.0453

 

1.0429

 

43

 

1.0722

 

1.0693

 

1.0664

 

1.0636

 

1.0608

 

1.0580

 

1.0552

 

1.0525

 

1.0498

 

1.0472

 

44

 

1.0786

 

1.0755

 

1.0724

 

1.0694

 

1.0664

 

1.0634

 

1.0604

 

1.0575

 

1.0547

 

1.0519

 

45

 

1.0854

 

1.0821

 

1.0789

 

1.0757

 

1.0725

 

1.0693

 

1.0661

 

1.0630

 

1.0599

 

1.0569

 

46

 

1.0926

 

1.0892

 

1.0858

 

1.0824

 

1.0790

 

1.0756

 

1.0722

 

1.0689

 

1.0656

 

1.0624

 

47

 

1.1004

 

1.0968

 

1.0932

 

1.0896

 

1.0860

 

1.0824

 

1.0788

 

1.0752

 

1.0717

 

1.0682

 

48

 

1.1087

 

1.1049

 

1.1011

 

1.0973

 

1.0935

 

1.0896

 

1.0858

 

1.0821

 

1.0783

 

1.0746

 

49

 

1.1175

 

1.1135

 

1.1095

 

1.1055

 

1.1015

 

1.0974

 

1.0934

 

1.0894

 

1.0854

 

1.0814

 

50

 

1.1269

 

1.1227

 

1.1185

 

1.1143

 

1.1101

 

1.1058

 

1.1015

 

1.0972

 

1.0930

 

1.0888

 

51

 

1.1369

 

1.1326

 

1.1282

 

1.1237

 

1.1192

 

1.1147

 

1.1102

 

1.1057

 

1.1012

 

1.0967

 

52

 

1.1476

 

1.1431

 

1.1384

 

1.1338

 

1.1291

 

1.1243

 

1.1195

 

1.1148

 

1.1100

 

1.1052

 

53

 

1.1590

 

1.1543

 

1.1494

 

1.1445

 

1.1396

 

1.1346

 

1.1296

 

1.1245

 

1.1194

 

1.1144

 

54

 

1.1712

 

1.1662

 

1.1612

 

1.1560

 

1.1509

 

1.1456

 

1.1403

 

1.1350

 

1.1296

 

1.1242

 

55

 

1.1842

 

1.1790

 

1.1737

 

1.1684

 

1.1629

 

1.1574

 

1.1518

 

1.1462

 

1.1406

 

1.1349

 

56

 

1.1981

 

1.1927

 

1.1872

 

1.1816

 

1.1759

 

1.1701

 

1.1643

 

1.1584

 

1.1524

 

1.1464

 

57

 

1.2131

 

1.2074

 

1.2017

 

1.1958

 

1.1899

 

1.1838

 

1.1777

 

1.1714

 

1.1652

 

1.1588

 

58

 

1.2291

 

1.2232

 

1.2173

 

1.2111

 

1.2049

 

1.1985

 

1.1921

 

1.1856

 

1.1789

 

1.1723

 

59

 

1.2464

 

1.2403

 

1.2340

 

1.2276

 

1.2211

 

1.2145

 

1.2077

 

1.2008

 

1.1939

 

1.1868

 

60

 

1.2650

 

1.2586

 

1.2521

 

1.2454

 

1.2386

 

1.2317

 

1.2246

 

1.2174

 

1.2101

 

1.2027

 

61

 

1.2851

 

1.2785

 

1.2717

 

1.2647

 

1.2576

 

1.2503

 

1.2429

 

1.2353

 

1.2276

 

1.2198

 

62

 

1.3068

 

1.2999

 

1.2928

 

1.2855

 

1.2781

 

1.2704

 

1.2627

 

1.2547

 

1.2467

 

1.2385

 

63

 

1.3302

 

1.3230

 

1.3156

 

1.3080

 

1.3002

 

1.2923

 

1.2841

 

1.2758

 

1.2673

 

1.2587

 

64

 

1.3554

 

1.3479

 

1.3402

 

1.3323

 

1.3242

 

1.3158

 

1.3073

 

1.2986

 

1.2897

 

1.2806

 

65

 

1.3827

 

1.3748

 

1.3668

 

1.3585

 

1.3500

 

1.3413

 

1.3323

 

1.3232

 

1.3139

 

1.3043

 

66

 

1.4119

 

1.4037

 

1.3953

 

1.3867

 

1.3778

 

1.3686

 

1.3593

 

1.3497

 

1.3399

 

1.3299

 

67

 

1.4432

 

1.4346

 

1.4259

 

1.4168

 

1.4075

 

1.3980

 

1.3882

 

1.3781

 

1.3678

 

1.3573

 

68

 

1.4768

 

1.4678

 

1.4587

 

1.4492

 

1.4395

 

1.4295

 

1.4192

 

1.4087

 

1.3979

 

1.3868

 

69

 

1.5131

 

1.5038

 

1.4942

 

1.4843

 

1.4741

 

1.4636

 

1.4528

 

1.4418

 

1.4304

 

1.4188

 

70

 

1.5526

 

1.5429

 

1.5328

 

1.5224

 

1.5117

 

1.5008

 

1.4895

 

1.4778

 

1.4659

 

1.4537

 

 

31

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

50

 

51

 

52

 

53

 

54

 

55

 

56

 

57

 

58

 

59

 

20

 

1.0053

 

1.0050

 

1.0046

 

1.0043

 

1.0041

 

1.0038

 

1.0035

 

1.0033

 

1.0031

 

1.0029

 

21

 

1.0057

 

1.0054

 

1.0050

 

1.0047

 

1.0044

 

1.0041

 

1.0038

 

1.0036

 

1.0033

 

1.0031

 

22

 

1.0062

 

1.0058

 

1.0054

 

1.0051

 

1.0048

 

1.0044

 

1.0041

 

1.0038

 

1.0036

 

1.0033

 

23

 

1.0068

 

1.0063

 

1.0059

 

1.0055

 

1.0052

 

1.0048

 

1.0045

 

1.0042

 

1.0039

 

1.0036

 

24

 

1.0074

 

1.0069

 

1.0064

 

1.0060

 

1.0056

 

1.0052

 

1.0049

 

1.0045

 

1.0042

 

1.0039

 

25

 

1.0080

 

1.0075

 

1.0070

 

1.0066

 

1.0061

 

1.0057

 

1.0053

 

1.0049

 

1.0045

 

1.0042

 

26

 

1.0088

 

1.0082

 

1.0077

 

1.0072

 

1.0067

 

1.0062

 

1.0058

 

1.0054

 

1.0050

 

1.0046

 

27

 

1.0096

 

1.0090

 

1.0084

 

1.0078

 

1.0073

 

1.0068

 

1.0063

 

1.0058

 

1.0054

 

1.0050

 

28

 

1.0105

 

1.0099

 

1.0092

 

1.0086

 

1.0080

 

1.0074

 

1.0069

 

1.0064

 

1.0059

 

1.0055

 

29

 

1.0116

 

1.0108

 

1.0101

 

1.0094

 

1.0088

 

1.0082

 

1.0076

 

1.0070

 

1.0065

 

1.0060

 

30

 

1.0127

 

1.0119

 

1.0111

 

1.0104

 

1.0097

 

1.0090

 

1.0083

 

1.0077

 

1.0072

 

1.0066

 

31

 

1.0140

 

1.0131

 

1.0122

 

1.0114

 

1.0106

 

1.0099

 

1.0092

 

1.0085

 

1.0079

 

1.0073

 

32

 

1.0154

 

1.0144

 

1.0135

 

1.0126

 

1.0117

 

1.0109

 

1.0101

 

1.0094

 

1.0087

 

1.0080

 

33

 

1.0169

 

1.0158

 

1.0148

 

1.0138

 

1.0129

 

1.0120

 

1.0112

 

1.0104

 

1.0096

 

1.0089

 

34

 

1.0186

 

1.0175

 

1.0163

 

1.0153

 

1.0142

 

1.0133

 

1.0123

 

1.0114

 

1.0106

 

1.0098

 

35

 

1.0205

 

1.0193

 

1.0180

 

1.0169

 

1.0157

 

1.0147

 

1.0136

 

1.0126

 

1.0117

 

1.0108

 

36

 

1.0226

 

1.0212

 

1.0199

 

1.0186

 

1.0174

 

1.0162

 

1.0151

 

1.0140

 

1.0130

 

1.0120

 

37

 

1.0249

 

1.0234

 

1.0220

 

1.0206

 

1.0192

 

1.0179

 

1.0167

 

1.0155

 

1.0144

 

1.0133

 

38

 

1.0275

 

1.0258

 

1.0242

 

1.0227

 

1.0212

 

1.0198

 

1.0185

 

1.0172

 

1.0159

 

1.0148

 

39

 

1.0303

 

1.0285

 

1.0268

 

1.0251

 

1.0235

 

1.0219

 

1.0205

 

1.0190

 

1.0177

 

1.0164

 

40

 

1.0334

 

1.0314

 

1.0296

 

1.0277

 

1.0260

 

1.0243

 

1.0227

 

1.0211

 

1.0196

 

1.0182

 

41

 

1.0368

 

1.0347

 

1.0326

 

1.0307

 

1.0287

 

1.0269

 

1.0251

 

1.0234

 

1.0218

 

1.0202

 

42

 

1.0406

 

1.0383

 

1.0360

 

1.0339

 

1.0318

 

1.0298

 

1.0278

 

1.0260

 

1.0242

 

1.0225

 

43

 

1.0446

 

1.0422

 

1.0397

 

1.0374

 

1.0351

 

1.0329

 

1.0308

 

1.0288

 

1.0268

 

1.0250

 

44

 

1.0491

 

1.0464

 

1.0438

 

1.0413

 

1.0388

 

1.0364

 

1.0341

 

1.0319

 

1.0297

 

1.0277

 

45

 

1.0539

 

1.0510

 

1.0482

 

1.0454

 

1.0428

 

1.0402

 

1.0376

 

1.0352

 

1.0329

 

1.0306

 

46

 

1.0592

 

1.0560

 

1.0530

 

1.0500

 

1.0471

 

1.0443

 

1.0415

 

1.0389

 

1.0363

 

1.0339

 

47

 

1.0648

 

1.0615

 

1.0582

 

1.0549

 

1.0518

 

1.0487

 

1.0458

 

1.0429

 

1.0401

 

1.0374

 

48

 

1.0709

 

1.0673

 

1.0638

 

1.0603

 

1.0569

 

1.0536

 

1.0503

 

1.0472

 

1.0442

 

1.0413

 

49

 

1.0775

 

1.0736

 

1.0698

 

1.0661

 

1.0624

 

1.0588

 

1.0553

 

1.0519

 

1.0487

 

1.0455

 

50

 

1.0846

 

1.0804

 

1.0763

 

1.0723

 

1.0684

 

1.0645

 

1.0607

 

1.0571

 

1.0535

 

1.0501

 

51

 

1.0922

 

1.0878

 

1.0834

 

1.0791

 

1.0748

 

1.0707

 

1.0666

 

1.0626

 

1.0588

 

1.0550

 

52

 

1.1004

 

1.0957

 

1.0910

 

1.0864

 

1.0818

 

1.0774

 

1.0730

 

1.0687

 

1.0645

 

1.0604

 

53

 

1.1093

 

1.1043

 

1.0993

 

1.0943

 

1.0894

 

1.0846

 

1.0799

 

1.0753

 

1.0707

 

1.0663

 

54

 

1.1189

 

1.1135

 

1.1082

 

1.1029

 

1.0977

 

1.0925

 

1.0874

 

1.0824

 

1.0776

 

1.0728

 

55

 

1.1292

 

1.1235

 

1.1178

 

1.1122

 

1.1066

 

1.1011

 

1.0956

 

1.0902

 

1.0850

 

1.0798

 

56

 

1.1404

 

1.1343

 

1.1283

 

1.1223

 

1.1163

 

1.1104

 

1.1045

 

1.0988

 

1.0931

 

1.0876

 

57

 

1.1524

 

1.1461

 

1.1397

 

1.1333

 

1.1269

 

1.1206

 

1.1143

 

1.1081

 

1.1020

 

1.0960

 

58

 

1.1655

 

1.1588

 

1.1520

 

1.1452

 

1.1384

 

1.1317

 

1.1249

 

1.1183

 

1.1118

 

1.1053

 

59

 

1.1797

 

1.1726

 

1.1654

 

1.1582

 

1.1510

 

1.1438

 

1.1366

 

1.1295

 

1.1225

 

1.1155

 

60

 

1.1952

 

1.1876

 

1.1800

 

1.1723

 

1.1647

 

1.1570

 

1.1494

 

1.1418

 

1.1342

 

1.1268

 

61

 

1.2119

 

1.2040

 

1.1959

 

1.1878

 

1.1796

 

1.1715

 

1.1633

 

1.1552

 

1.1471

 

1.1392

 

62

 

1.2302

 

1.2217

 

1.2132

 

1.2046

 

1.1960

 

1.1873

 

1.1786

 

1.1699

 

1.1613

 

1.1528

 

63

 

1.2499

 

1.2411

 

1.2321

 

1.2230

 

1.2138

 

1.2046

 

1.1953

 

1.1861

 

1.1769

 

1.1677

 

64

 

1.2714

 

1.2620

 

1.2525

 

1.2429

 

1.2332

 

1.2234

 

1.2136

 

1.2037

 

1.1939

 

1.1841

 

65

 

1.2946

 

1.2848

 

1.2747

 

1.2646

 

1.2543

 

1.2439

 

1.2334

 

1.2229

 

1.2124

 

1.2019

 

66

 

1.3197

 

1.3093

 

1.2987

 

1.2880

 

1.2771

 

1.2661

 

1.2550

 

1.2438

 

1.2326

 

1.2214

 

67

 

1.3466

 

1.3356

 

1.3245

 

1.3131

 

1.3016

 

1.2900

 

1.2782

 

1.2663

 

1.2544

 

1.2424

 

68

 

1.3755

 

1.3640

 

1.3522

 

1.3403

 

1.3281

 

1.3158

 

1.3033

 

1.2907

 

1.2780

 

1.2653

 

69

 

1.4069

 

1.3948

 

1.3824

 

1.3698

 

1.3569

 

1.3439

 

1.3306

 

1.3173

 

1.3038

 

1.2902

 

70

 

1.4412

 

1.4284

 

1.4154

 

1.4020

 

1.3884

 

1.3746

 

1.3606

 

1.3464

 

1.3320

 

1.3176

 

 

32

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

60

 

61

 

62

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

20

 

1.0027

 

1.0025

 

1.0023

 

1.0021

 

1.0020

 

1.0018

 

1.0017

 

1.0015

 

1.0014

 

1.0013

 

21

 

1.0029

 

1.0026

 

1.0024

 

1.0023

 

1.0021

 

1.0019

 

1.0018

 

1.0016

 

1.0015

 

1.0014

 

22

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0021

 

1.0019

 

1.0017

 

1.0016

 

1.0015

 

23

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0020

 

1.0019

 

1.0017

 

1.0016

 

24

 

1.0036

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0017

 

25

 

1.0039

 

1.0036

 

1.0033

 

1.0031

 

1.0028

 

1.0026

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

26

 

1.0042

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0028

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

27

 

1.0046

 

1.0043

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0028

 

1.0025

 

1.0023

 

1.0021

 

28

 

1.0051

 

1.0047

 

1.0043

 

1.0039

 

1.0036

 

1.0033

 

1.0030

 

1.0028

 

1.0025

 

1.0023

 

29

 

1.0055

 

1.0051

 

1.0047

 

1.0043

 

1.0040

 

1.0036

 

1.0033

 

1.0030

 

1.0027

 

1.0025

 

30

 

1.0061

 

1.0056

 

1.0052

 

1.0047

 

1.0043

 

1.0040

 

1.0036

 

1.0033

 

1.0030

 

1.0027

 

31

 

1.0067

 

1.0062

 

1.0057

 

1.0052

 

1.0048

 

1.0044

 

1.0040

 

1.0036

 

1.0033

 

1.0030

 

32

 

1.0074

 

1.0068

 

1.0063

 

1.0057

 

1.0053

 

1.0048

 

1.0044

 

1.0040

 

1.0036

 

1.0033

 

33

 

1.0082

 

1.0075

 

1.0069

 

1.0063

 

1.0058

 

1.0053

 

1.0048

 

1.0044

 

1.0040

 

1.0036

 

34

 

1.0090

 

1.0083

 

1.0077

 

1.0070

 

1.0064

 

1.0059

 

1.0054

 

1.0049

 

1.0044

 

1.0040

 

35

 

1.0100

 

1.0092

 

1.0085

 

1.0078

 

1.0071

 

1.0065

 

1.0059

 

1.0054

 

1.0049

 

1.0044

 

36

 

1.0111

 

1.0102

 

1.0094

 

1.0086

 

1.0079

 

1.0072

 

1.0066

 

1.0060

 

1.0055

 

1.0049

 

37

 

1.0123

 

1.0113

 

1.0104

 

1.0096

 

1.0088

 

1.0080

 

1.0073

 

1.0067

 

1.0061

 

1.0055

 

38

 

1.0137

 

1.0126

 

1.0116

 

1.0107

 

1.0098

 

1.0090

 

1.0082

 

1.0074

 

1.0068

 

1.0061

 

39

 

1.0152

 

1.0140

 

1.0129

 

1.0119

 

1.0109

 

1.0100

 

1.0091

 

1.0083

 

1.0076

 

1.0068

 

40

 

1.0169

 

1.0156

 

1.0144

 

1.0132

 

1.0122

 

1.0111

 

1.0102

 

1.0093

 

1.0084

 

1.0077

 

41

 

1.0188

 

1.0173

 

1.0160

 

1.0148

 

1.0136

 

1.0124

 

1.0114

 

1.0104

 

1.0095

 

1.0086

 

42

 

1.0209

 

1.0193

 

1.0178

 

1.0164

 

1.0151

 

1.0139

 

1.0127

 

1.0116

 

1.0106

 

1.0096

 

43

 

1.0232

 

1.0215

 

1.0199

 

1.0183

 

1.0169

 

1.0155

 

1.0142

 

1.0130

 

1.0119

 

1.0108

 

44

 

1.0257

 

1.0239

 

1.0221

 

1.0204

 

1.0188

 

1.0173

 

1.0159

 

1.0145

 

1.0132

 

1.0121

 

45

 

1.0285

 

1.0265

 

1.0245

 

1.0227

 

1.0209

 

1.0192

 

1.0177

 

1.0162

 

1.0148

 

1.0135

 

46

 

1.0316

 

1.0293

 

1.0272

 

1.0251

 

1.0232

 

1.0214

 

1.0196

 

1.0180

 

1.0165

 

1.0150

 

47

 

1.0349

 

1.0324

 

1.0301

 

1.0278

 

1.0257

 

1.0237

 

1.0218

 

1.0200

 

1.0183

 

1.0167

 

48

 

1.0385

 

1.0358

 

1.0332

 

1.0308

 

1.0285

 

1.0263

 

1.0242

 

1.0222

 

1.0203

 

1.0185

 

49

 

1.0424

 

1.0395

 

1.0367

 

1.0340

 

1.0315

 

1.0290

 

1.0267

 

1.0246

 

1.0225

 

1.0206

 

50

 

1.0467

 

1.0435

 

1.0405

 

1.0375

 

1.0347

 

1.0321

 

1.0296

 

1.0272

 

1.0249

 

1.0228

 

51

 

1.0514

 

1.0479

 

1.0446

 

1.0414

 

1.0383

 

1.0354

 

1.0326

 

1.0300

 

1.0275

 

1.0252

 

52

 

1.0565

 

1.0527

 

1.0491

 

1.0456

 

1.0422

 

1.0391

 

1.0360

 

1.0331

 

1.0304

 

1.0278

 

53

 

1.0621

 

1.0580

 

1.0540

 

1.0502

 

1.0465

 

1.0430

 

1.0397

 

1.0366

 

1.0336

 

1.0307

 

54

 

1.0682

 

1.0637

 

1.0594

 

1.0552

 

1.0513

 

1.0474

 

1.0438

 

1.0403

 

1.0370

 

1.0339

 

55

 

1.0749

 

1.0700

 

1.0653

 

1.0608

 

1.0564

 

1.0523

 

1.0483

 

1.0445

 

1.0409

 

1.0375

 

56

 

1.0822

 

1.0769

 

1.0718

 

1.0669

 

1.0622

 

1.0576

 

1.0533

 

1.0491

 

1.0451

 

1.0414

 

57

 

1.0902

 

1.0845

 

1.0790

 

1.0736

 

1.0685

 

1.0635

 

1.0588

 

1.0542

 

1.0499

 

1.0457

 

58

 

1.0990

 

1.0929

 

1.0869

 

1.0811

 

1.0755

 

1.0701

 

1.0649

 

1.0599

 

1.0551

 

1.0506

 

59

 

1.1088

 

1.1021

 

1.0956

 

1.0893

 

1.0832

 

1.0774

 

1.0717

 

1.0662

 

1.0610

 

1.0561

 

60

 

1.1195

 

1.1123

 

1.1053

 

1.0985

 

1.0919

 

1.0854

 

1.0793

 

1.0733

 

1.0676

 

1.0622

 

61

 

1.1313

 

1.1236

 

1.1160

 

1.1086

 

1.1014

 

1.0944

 

1.0877

 

1.0812

 

1.0750

 

1.0690

 

62

 

1.1443

 

1.1360

 

1.1278

 

1.1198

 

1.1120

 

1.1045

 

1.0971

 

1.0900

 

1.0832

 

1.0766

 

63

 

1.1586

 

1.1497

 

1.1408

 

1.1322

 

1.1238

 

1.1156

 

1.1076

 

1.0998

 

1.0924

 

1.0852

 

64

 

1.1743

 

1.1647

 

1.1552

 

1.1459

 

1.1367

 

1.1278

 

1.1192

 

1.1107

 

1.1026

 

1.0947

 

65

 

1.1915

 

1.1812

 

1.1710

 

1.1609

 

1.1510

 

1.1414

 

1.1320

 

1.1228

 

1.1139

 

1.1053

 

66

 

1.2102

 

1.1991

 

1.1882

 

1.1773

 

1.1667

 

1.1562

 

1.1460

 

1.1361

 

1.1264

 

1.1170

 

67

 

1.2305

 

1.2186

 

1.2068

 

1.1952

 

1.1837

 

1.1724

 

1.1614

 

1.1506

 

1.1400

 

1.1298

 

68

 

1.2525

 

1.2398

 

1.2272

 

1.2147

 

1.2023

 

1.1901

 

1.1782

 

1.1665

 

1.1550

 

1.1439

 

69

 

1.2766

 

1.2630

 

1.2495

 

1.2361

 

1.2228

 

1.2097

 

1.1967

 

1.1841

 

1.1716

 

1.1595

 

70

 

1.3031

 

1.2886

 

1.2741

 

1.2597

 

1.2454

 

1.2313

 

1.2173

 

1.2036

 

1.1901

 

1.1770

 

 

33

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

20

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

21

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

22

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

23

 

1.0014

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

24

 

1.0015

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0008

 

1.0007

 

1.0006

 

25

 

1.0016

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

26

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

27

 

1.0019

 

1.0017

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0008

 

28

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

29

 

1.0023

 

1.0020

 

1.0018

 

1.0017

 

1.0015

 

1.0014

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

30

 

1.0025

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

31

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0012

 

1.0010

 

32

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0020

 

1.0018

 

1.0016

 

1.0014

 

1.0013

 

1.0011

 

33

 

1.0033

 

1.0030

 

1.0027

 

1.0024

 

1.0022

 

1.0019

 

1.0017

 

1.0016

 

1.0014

 

1.0012

 

34

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0014

 

35

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

36

 

1.0045

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

1.0017

 

37

 

1.0050

 

1.0045

 

1.0040

 

1.0036

 

1.0032

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

38

 

1.0055

 

1.0050

 

1.0045

 

1.0040

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

1.0021

 

39

 

1.0062

 

1.0056

 

1.0050

 

1.0045

 

1.0041

 

1.0036

 

1.0033

 

1.0029

 

1.0026

 

1.0023

 

40

 

1.0069

 

1.0063

 

1.0056

 

1.0051

 

1.0046

 

1.0041

 

1.0037

 

1.0033

 

1.0029

 

1.0026

 

41

 

1.0078

 

1.0070

 

1.0063

 

1.0057

 

1.0051

 

1.0046

 

1.0041

 

1.0037

 

1.0033

 

1.0030

 

42

 

1.0087

 

1.0079

 

1.0071

 

1.0064

 

1.0058

 

1.0052

 

1.0047

 

1.0042

 

1.0037

 

1.0033

 

43

 

1.0098

 

1.0089

 

1.0080

 

1.0072

 

1.0065

 

1.0059

 

1.0053

 

1.0047

 

1.0042

 

1.0038

 

44

 

1.0110

 

1.0099

 

1.0090

 

1.0081

 

1.0073

 

1.0066

 

1.0059

 

1.0053

 

1.0048

 

1.0043

 

45

 

1.0122

 

1.0111

 

1.0101

 

1.0091

 

1.0082

 

1.0074

 

1.0067

 

1.0060

 

1.0054

 

1.0048

 

46

 

1.0137

 

1.0124

 

1.0112

 

1.0102

 

1.0092

 

1.0083

 

1.0075

 

1.0067

 

1.0060

 

1.0054

 

47

 

1.0152

 

1.0138

 

1.0125

 

1.0113

 

1.0103

 

1.0093

 

1.0083

 

1.0075

 

1.0068

 

1.0061

 

48

 

1.0169

 

1.0154

 

1.0139

 

1.0126

 

1.0114

 

1.0103

 

1.0093

 

1.0084

 

1.0075

 

1.0068

 

49

 

1.0187

 

1.0170

 

1.0155

 

1.0140

 

1.0127

 

1.0115

 

1.0104

 

1.0093

 

1.0084

 

1.0076

 

50

 

1.0208

 

1.0189

 

1.0172

 

1.0156

 

1.0141

 

1.0127

 

1.0115

 

1.0104

 

1.0093

 

1.0084

 

51

 

1.0230

 

1.0209

 

1.0190

 

1.0172

 

1.0156

 

1.0141

 

1.0128

 

1.0115

 

1.0104

 

1.0093

 

52

 

1.0254

 

1.0231

 

1.0210

 

1.0191

 

1.0173

 

1.0156

 

1.0141

 

1.0128

 

1.0115

 

1.0103

 

53

 

1.0280

 

1.0255

 

1.0232

 

1.0211

 

1.0191

 

1.0173

 

1.0156

 

1.0141

 

1.0127

 

1.0115

 

54

 

1.0310

 

1.0282

 

1.0257

 

1.0233

 

1.0211

 

1.0191

 

1.0173

 

1.0156

 

1.0141

 

1.0127

 

55

 

1.0342

 

1.0312

 

1.0284

 

1.0258

 

1.0234

 

1.0212

 

1.0192

 

1.0173

 

1.0156

 

1.0140

 

56

 

1.0378

 

1.0345

 

1.0314

 

1.0285

 

1.0259

 

1.0234

 

1.0212

 

1.0191

 

1.0173

 

1.0156

 

57

 

1.0418

 

1.0382

 

1.0348

 

1.0316

 

1.0287

 

1.0260

 

1.0235

 

1.0212

 

1.0191

 

1.0172

 

58

 

1.0463

 

1.0423

 

1.0385

 

1.0350

 

1.0318

 

1.0288

 

1.0261

 

1.0236

 

1.0213

 

1.0192

 

59

 

1.0513

 

1.0469

 

1.0428

 

1.0389

 

1.0353

 

1.0320

 

1.0290

 

1.0262

 

1.0237

 

1.0213

 

60

 

1.0570

 

1.0521

 

1.0475

 

1.0433

 

1.0393

 

1.0357

 

1.0323

 

1.0292

 

1.0264

 

1.0238

 

61

 

1.0633

 

1.0579

 

1.0529

 

1.0482

 

1.0438

 

1.0398

 

1.0361

 

1.0326

 

1.0295

 

1.0266

 

62

 

1.0704

 

1.0645

 

1.0589

 

1.0537

 

1.0489

 

1.0445

 

1.0403

 

1.0365

 

1.0330

 

1.0298

 

63

 

1.0783

 

1.0718

 

1.0657

 

1.0600

 

1.0547

 

1.0497

 

1.0451

 

1.0409

 

1.0370

 

1.0334

 

64

 

1.0872

 

1.0801

 

1.0733

 

1.0670

 

1.0611

 

1.0557

 

1.0506

 

1.0459

 

1.0415

 

1.0375

 

65

 

1.0971

 

1.0892

 

1.0818

 

1.0749

 

1.0684

 

1.0623

 

1.0567

 

1.0515

 

1.0466

 

1.0422

 

66

 

1.1080

 

1.0994

 

1.0912

 

1.0836

 

1.0764

 

1.0697

 

1.0635

 

1.0577

 

1.0524

 

1.0474

 

67

 

1.1200

 

1.1105

 

1.1016

 

1.0932

 

1.0853

 

1.0780

 

1.0711

 

1.0647

 

1.0587

 

1.0532

 

68

 

1.1332

 

1.1229

 

1.1131

 

1.1039

 

1.0952

 

1.0871

 

1.0795

 

1.0724

 

1.0658

 

1.0597

 

69

 

1.1478

 

1.1366

 

1.1259

 

1.1158

 

1.1062

 

1.0973

 

1.0889

 

1.0811

 

1.0738

 

1.0670

 

70

 

1.1642

 

1.1520

 

1.1402

 

1.1292

 

1.1187

 

1.1088

 

1.0996

 

1.0909

 

1.0829

 

1.0754

 

 

34

--------------------------------------------------------------------------------


 

EMPLOYEE’S

 

BENEFICIARY’S AGE

 

AGE

 

80

 

81

 

82

 

83

 

84

 

85

 

86

 

87

 

88

 

89

 

20

 

1.0004

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

1.0002

 

21

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

1.0002

 

22

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

23

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

1.0002

 

24

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

25

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

1.0002

 

26

 

1.0006

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

1.0002

 

27

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0002

 

28

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

1.0003

 

29

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

30

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

1.0003

 

31

 

1.0009

 

1.0008

 

1.0007

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

1.0003

 

32

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

1.0004

 

33

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

1.0004

 

1.0004

 

34

 

1.0012

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

1.0004

 

35

 

1.0013

 

1.0012

 

1.0011

 

1.0010

 

1.0008

 

1.0008

 

1.0007

 

1.0006

 

1.0005

 

1.0005

 

36

 

1.0015

 

1.0013

 

1.0012

 

1.0011

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

1.0005

 

37

 

1.0017

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

1.0006

 

38

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0012

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

1.0006

 

39

 

1.0021

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

1.0007

 

40

 

1.0023

 

1.0021

 

1.0018

 

1.0016

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

1.0008

 

41

 

1.0026

 

1.0023

 

1.0021

 

1.0019

 

1.0016

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

1.0009

 

42

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0011

 

1.0010

 

43

 

1.0034

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

1.0011

 

44

 

1.0038

 

1.0034

 

1.0030

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

1.0013

 

45

 

1.0043

 

1.0039

 

1.0034

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

1.0015

 

46

 

1.0048

 

1.0043

 

1.0039

 

1.0035

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

1.0017

 

47

 

1.0054

 

1.0049

 

1.0044

 

1.0039

 

1.0035

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

1.0019

 

48

 

1.0061

 

1.0055

 

1.0049

 

1.0044

 

1.0039

 

1.0035

 

1.0031

 

1.0027

 

1.0024

 

1.0021

 

49

 

1.0068

 

1.0061

 

1.0054

 

1.0049

 

1.0043

 

1.0039

 

1.0034

 

1.0031

 

1.0027

 

1.0024

 

50

 

1.0076

 

1.0068

 

1.0061

 

1.0054

 

1.0049

 

1.0043

 

1.0038

 

1.0034

 

1.0030

 

1.0027

 

51

 

1.0084

 

1.0075

 

1.0067

 

1.0060

 

1.0054

 

1.0048

 

1.0043

 

1.0038

 

1.0034

 

1.0030

 

52

 

1.0093

 

1.0084

 

1.0075

 

1.0067

 

1.0060

 

1.0053

 

1.0048

 

1.0042

 

1.0037

 

1.0033

 

53

 

1.0103

 

1.0093

 

1.0083

 

1.0074

 

1.0066

 

1.0059

 

1.0053

 

1.0047

 

1.0042

 

1.0037

 

54

 

1.0114

 

1.0102

 

1.0092

 

1.0082

 

1.0074

 

1.0066

 

1.0059

 

1.0052

 

1.0046

 

1.0041

 

55

 

1.0126

 

1.0113

 

1.0102

 

1.0091

 

1.0082

 

1.0073

 

1.0065

 

1.0058

 

1.0051

 

1.0045

 

56

 

1.0140

 

1.0126

 

1.0113

 

1.0101

 

1.0090

 

1.0081

 

1.0072

 

1.0064

 

1.0057

 

1.0050

 

57

 

1.0155

 

1.0139

 

1.0125

 

1.0112

 

1.0100

 

1.0089

 

1.0080

 

1.0071

 

1.0063

 

1.0056

 

58

 

1.0172

 

1.0155

 

1.0139

 

1.0124

 

1.0111

 

1.0099

 

1.0088

 

1.0079

 

1.0070

 

1.0062

 

59

 

1.0192

 

1.0172

 

1.0155

 

1.0139

 

1.0124

 

1.0111

 

1.0099

 

1.0088

 

1.0078

 

1.0069

 

60

 

1.0214

 

1.0192

 

1.0173

 

1.0155

 

1.0138

 

1.0124

 

1.0110

 

1.0098

 

1.0087

 

1.0077

 

61

 

1.0239

 

1.0215

 

1.0193

 

1.0173

 

1.0155

 

1.0138

 

1.0123

 

1.0110

 

1.0097

 

1.0086

 

62

 

1.0268

 

1.0241

 

1.0217

 

1.0195

 

1.0174

 

1.0155

 

1.0139

 

1.0123

 

1.0109

 

1.0097

 

63

 

1.0301

 

1.0271

 

1.0244

 

1.0219

 

1.0196

 

1.0175

 

1.0156

 

1.0139

 

1.0123

 

1.0109

 

64

 

1.0339

 

1.0305

 

1.0275

 

1.0247

 

1.0221

 

1.0198

 

1.0176

 

1.0157

 

1.0139

 

1.0123

 

65

 

1.0381

 

1.0344

 

1.0310

 

1.0278

 

1.0250

 

1.0223

 

1.0199

 

1.0178

 

1.0158

 

1.0140

 

66

 

1.0429

 

1.0387

 

1.0349

 

1.0314

 

1.0282

 

1.0252

 

1.0225

 

1.0201

 

1.0179

 

1.0158

 

67

 

1.0482

 

1.0435

 

1.0393

 

1.0353

 

1.0317

 

1.0284

 

1.0254

 

1.0227

 

1.0202

 

1.0179

 

68

 

1.0541

 

1.0489

 

1.0442

 

1.0398

 

1.0358

 

1.0321

 

1.0287

 

1.0256

 

1.0228

 

1.0202

 

69

 

1.0608

 

1.0550

 

1.0497

 

1.0448

 

1.0403

 

1.0362

 

1.0324

 

1.0289

 

1.0258

 

1.0229

 

70

 

1.0684

 

1.0620

 

1.0561

 

1.0506

 

1.0456

 

1.0410

 

1.0367

 

1.0328

 

1.0293

 

1.0260

 

 

35

--------------------------------------------------------------------------------